Exhibit 10.7

AMENDED AND RESTATED SECURITY AGREEMENT (FOREIGN)

This AMENDED AND RESTATED SECURITY AGREEMENT (FOREIGN) (this “Agreement”), dated
as of November 2, 2012, among the Persons listed on the signature pages hereof
as “Grantors” and those additional entities that hereafter become parties hereto
by executing the form of Joinder attached hereto as Annex 1 (each, a “Grantor”
and collectively, the “Grantors”), and WELLS FARGO CAPITAL FINANCE, INC., a
California corporation (“WFCF”), in its capacity as agent for the Lender Group
and the Bank Product Providers (in such capacity, together with its successors
and assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, Agent and certain lenders party thereto, on the one hand, and Oclaro,
Inc., a Delaware corporation, as parent (“Parent”), and Oclaro Technology
Limited, a company incorporated under the laws of England and Wales, as borrower
(“Borrower”) together with certain of its subsidiaries, also as borrowers, on
the other hand, are parties to that certain (i) Credit Agreement, dated as of
August 2, 2006 (as amended, supplemented, or otherwise modified from time to
time, the “Initial Credit Agreement”), and (ii) Amended and Restated Credit
Agreement, dated as of July 26, 2011 (as amended, supplemented, or otherwise
modified from time to time prior to the Closing Date, the “Restated Credit
Agreement”, and together with the Initial Credit Agreement, the “Original Credit
Agreement”);

WHEREAS, in order to secure the obligations under the Original Credit Agreement,
Parent, Borrower and certain of Parent’s subsidiaries entered into that certain
(i) Security Agreement, dated as of August 2, 2006 (as amended, supplemented, or
otherwise modified from time to time, the “Initial Security Agreement”), and
(ii) Security Agreement (Foreign), dated as of July 26, 2011 (as amended,
supplemented, or otherwise modified from time to time prior to the Closing Date,
the “Restated Security Agreement”, and together with the Initial Security
Agreement, the “Original Security Agreement”)

WHEREAS, Parent, Borrower, Agent, the lenders party thereto, as “Lenders” (such
Lenders, together with their respective successors and assigns in such capacity,
each, individually, a “Lender” and, collectively, the “Lenders”), have entered
into that certain Second Amended and Restated Credit Agreement of even date
herewith (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), pursuant to which Agent and the Lender Group have
agreed to make certain financial accommodations available to Borrower from time
to time pursuant to the terms and conditions thereof; and

WHEREAS, in order to induce the Lender Group to enter into the Credit Agreement
and the other Loan Documents, to induce the Bank Product Providers to enter into
the Bank Product Agreements, and to induce the Lender Group and the Bank Product
Providers to make financial accommodations to Borrower as provided for in the
Credit Agreement, the other Loan Documents and the Bank Product Agreements,
Grantors have agreed to grant or continue the grant of, as applicable, a
security interest in and to the Collateral in order to secure the prompt and
complete payment, observance and performance of the Secured Obligations.

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

1. Defined Terms. All initially capitalized terms used herein (including in the
preamble and recitals hereof) without definition shall have the meanings
ascribed thereto in the Credit Agreement (including Schedule 1.1 thereto). Any
terms (whether capitalized or lower case) used in this Agreement that are
defined in the Code shall be construed and defined as set forth in the Code
unless otherwise defined herein or in the Credit Agreement; provided, however,
that to the extent that the Code is used to define any term used herein and if
such term is defined differently in different Articles of the Code, the
definition of such term contained in Article 9 of the Code shall govern. In
addition to those terms defined elsewhere in this Agreement, as used in this
Agreement, the following terms shall have the following meanings:

(a) “Account” means an account (as that term is defined in Article 9 of the
Code).

(b) “Account Debtor” means an account debtor (as that term is defined in the
Code).

(c) “Agent” has the meaning specified therefor in the preamble to this
Agreement.

(d) “Agent’s Lien” has the meaning specified therefor in the Credit Agreement.

(e) “Agreement” has the meaning specified therefor in the preamble to this
Agreement.

(f) “Bank Product Obligations” has the meaning specified therefor in the Credit
Agreement.

(g) “Bank Product Provider” has the meaning specified therefor in the Credit
Agreement.

(h) “Books” means books and records (including each Grantor’s Records
indicating, summarizing, or evidencing such Grantor’s assets (including the
Collateral) or liabilities, each Grantor’s Records relating to such Grantor’s
business operations or financial condition, and each Grantor’s goods or General
Intangibles related to such information).

(i) “Borrower” has the meaning specified therefor in the recitals to this
Agreement.

(j) “Cash Equivalents” has the meaning specified therefor in the Credit
Agreement.

(k) “Chattel Paper” means chattel paper (as that term is defined in the Code),
and includes tangible chattel paper and electronic chattel paper.

(l) “Code” means the California Uniform Commercial Code, as in effect from time
to time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to Agent’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of California, the term “Code” shall mean the Uniform Commercial Code
as enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies.

(m) “Collateral” has the meaning specified therefor in Section 2.

(n) “Collections” has the meaning specified therefor in the Credit Agreement.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

2



--------------------------------------------------------------------------------

(o) “Commercial Tort Claims” means commercial tort claims (as that term is
defined in the Code), and includes those commercial tort claims listed on
Schedule 1.

(p) “Controlled Account” has the meaning specified therefor in Section 6(k).

(q) “Controlled Account Agreements” means those certain cash management
agreements, in form and substance reasonably satisfactory to Agent, each of
which is executed and delivered by a Grantor, Agent, and one of the Controlled
Account Banks.

(r) “Controlled Account Bank” has the meaning specified therefor in
Section 6(k).

(s) “Copyrights” means any and all rights in any works of authorship, including
(i) copyrights and moral rights, (ii) copyright registrations and recordings
thereof and all applications in connection therewith including those listed on
Schedule 2, (iii) income, license fees, royalties, damages, and payments now and
hereafter due or payable under and with respect thereto, including payments
under all licenses entered into in connection therewith and damages and payments
for past, present, or future infringements thereof, (iv) the right to sue for
past, present, and future infringements thereof, and (v) all of each Grantor’s
rights corresponding thereto throughout the world.

(t) “Copyright Security Agreement” means each Copyright Security Agreement
executed and delivered by Grantors, or any of them, and Agent, in substantially
the form of Exhibit A.

(u) “Credit Agreement” has the meaning specified therefor in the recitals to
this Agreement.

(v) “Deposit Account” means a deposit account (as that term is defined in the
Code).

(w) “Equipment” means equipment (as that term is defined in the Code).

(x) “Event of Default” has the meaning specified therefor in the Credit
Agreement.

(y) “Fixtures” means fixtures (as that term is defined in the Code).

(z) “General Intangibles” means general intangibles (as that term is defined in
the Code), and includes payment intangibles, contract rights, rights to payment,
rights under Hedge Agreements (including the right to receive payment on account
of the termination (voluntarily or involuntarily) of any such Hedge Agreements),
rights arising under common law, statutes, or regulations, choses or things in
action, goodwill, Intellectual Property, Intellectual Property Licenses,
purchase orders, customer lists, monies due or recoverable from pension funds,
route lists, rights to payment and other rights under any royalty or licensing
agreements, including Intellectual Property Licenses, infringement claims,
pension plan refunds, pension plan refund claims, insurance premium rebates, tax
refunds, and tax refund claims, interests in a partnership or limited liability
company which do not constitute a security under Article 8 of the Code, and any
other personal property other than Commercial Tort Claims, money, Accounts,
Chattel Paper, Deposit Accounts, goods, Investment Related Property, Negotiable
Collateral, and oil, gas, or other minerals before extraction.

(aa) “Grantor” and “Grantors” have the respective meanings specified therefor in
the preamble to this Agreement.

(bb) “Guaranty” has the meaning specified therefor in the Credit Agreement.

(cc) “Insolvency Proceeding” has the meaning specified therefor in the Credit
Agreement.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

3



--------------------------------------------------------------------------------

(dd) “Intellectual Property” means any and all Patents, Copyrights, Trademarks,
trade secrets, know-how, inventions (whether or not patentable), algorithms,
software programs (including source code and object code), processes, product
designs, industrial designs, blueprints, drawings, data, customer lists, URLs
and domain names, specifications, documentations, reports, catalogs, literature,
and any other forms of technology or proprietary information of any kind,
including all rights therein and all applications for registration or
registrations thereof.

(ee) “Intellectual Property Licenses” means, with respect to any Person (the
“Specified Party”), (i) any licenses or other similar rights provided to the
Specified Party in or with respect to Intellectual Property owned or controlled
by any other Person, and (ii) any licenses or other similar rights provided to
any other Person in or with respect to Intellectual Property owned or controlled
by the Specified Party, in each case, including (A) any software license
agreements (other than license agreements for commercially available
off-the-shelf software that is generally available to the public which have been
licensed to a Grantor pursuant to end-user licenses), (B) the license agreements
listed on Schedule 3, and (C) the right to use any of the licenses or other
similar rights described in this definition in connection with the enforcement
of the Lender Group’s rights under the Loan Documents.

(ff) “Inventory” means inventory (as that term is defined in the Code).

(gg) “Investment Related Property” means (i) any and all investment property (as
that term is defined in the Code), and (ii) any and all of the following
(regardless of whether classified as investment property under the Code): all
Pledged Interests, Pledged Operating Agreements, and Pledged Partnership
Agreements.

(hh) “Joinder” means each Joinder to this Agreement executed and delivered by
Agent and each of the other parties listed on the signature pages thereto, in
substantially the form of Annex 1.

(ii) “Lender Group” has the meaning specified therefor in the Credit Agreement.

(jj) “Lender” and “Lenders” have the respective meanings specified therefor in
the recitals to this Agreement.

(kk) “Loan Document” has the meaning specified therefor in the Credit Agreement.

(ll) “Negotiable Collateral” means letters of credit, letter-of-credit rights,
instruments, promissory notes, drafts and documents (as each such term is
defined in the Code).

(mm) “Obligations” has the meaning specified therefor in the Credit Agreement.

(nn) “Parent” has the meaning specified therefor in the recitals to this
Agreement.

(oo) “Patents” means patents and patent applications, including (i) the patents
and patent applications listed on Schedule 4, (ii) all continuations,
divisionals, continuations-in-part, re-examinations, reissues, and renewals
thereof and improvements thereon, (iii) all income, royalties, damages and
payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past, present, or future infringements thereof,
(iv) the right to sue for past, present, and future infringements thereof, and
(v) all of each Grantor’s rights corresponding thereto throughout the world.

(pp) “Patent Security Agreement” means each Patent Security Agreement executed
and delivered by Grantors, or any of them, and Agent, in substantially the form
of Exhibit B.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

4



--------------------------------------------------------------------------------

(qq) “Permitted Liens” has the meaning specified therefor in the Credit
Agreement.

(rr) “Person” has the meaning specified therefor in the Credit Agreement.

(ss) “Pledged Companies” means each Person listed on Schedule 6 as a “Pledged
Company”, together with each other Person, all or a portion of whose Stock is
acquired or otherwise owned by a Grantor after the Closing Date.

(tt) “Pledged Interests” means all of each Grantor’s right, title and interest
in and to all of the Stock, to the extent such Stock constitutes Collateral, now
owned or hereafter acquired by such Grantor, regardless of class or designation,
including in each of the Pledged Companies, and all substitutions therefor and
replacements thereof, all proceeds thereof and all rights relating thereto, also
including any certificates representing the Stock, the right to receive any
certificates representing any of the Stock, all warrants, options, share
appreciation rights and other rights, contractual or otherwise, in respect
thereof and the right to receive all dividends, distributions of income,
profits, surplus, or other compensation by way of income or liquidating
distributions, in cash or in kind, and all cash, instruments, and other property
from time to time received, receivable, or otherwise distributed in respect of
or in addition to, in substitution of, on account of, or in exchange for any or
all of the foregoing.

(uu) “Pledged Interests Addendum” means a Pledged Interests Addendum
substantially in the form of Exhibit C.

(vv) “Pledged Note” has the meaning set forth in Section 5(i).

(ww) “Pledged Operating Agreements” means all of each Grantor’s rights, powers,
and remedies under the limited liability company operating agreements of each of
the Pledged Companies that are limited liability companies.

(xx) “Pledged Partnership Agreements” means all of each Grantor’s rights,
powers, and remedies under the partnership agreements of each of the Pledged
Companies that are partnerships.

(yy) “Proceeds” has the meaning specified therefor in Section 2.

(zz) “PTO” means the United States Patent and Trademark Office.

(aaa) “Real Property” means any estates or interests in real property now owned
or hereafter acquired by any Grantor or any Subsidiary of any Grantor and the
improvements thereto.

(bbb) “Records” means information that is inscribed on a tangible medium or
which is stored in an electronic or other medium and is retrievable in
perceivable form.

(ccc) “Rescission” has the meaning specified therefor in Section 6(k).

(ddd) “Secured Obligations” means each and all of the following: (a) all of the
present and future obligations of each of the Grantors arising from, or owing
under or pursuant to, this Agreement, the Credit Agreement, or any of the other
Loan Documents (including any Guaranty), (b) all Bank Product Obligations, and
(c) all other Obligations of Borrower (including, in the case of each of clauses
(a), (b) and (c), reasonable attorneys fees and expenses and any interest, fees,
or expenses that accrue after the filing of an Insolvency Proceeding, regardless
of whether allowed or allowable in whole or in part as a claim in any Insolvency
Proceeding).

(eee) “Securities Account” means a securities account (as that term is defined
in the Code).

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

5



--------------------------------------------------------------------------------

(fff) “Security Interest” has the meaning specified therefor in Section 2.

(ggg) “Stock” has the meaning specified therefor in the Credit Agreement.

(hhh) “Supporting Obligations” means supporting obligations (as such term is
defined in the Code), and includes letters of credit and guaranties issued in
support of Accounts, Chattel Paper, documents, General Intangibles, instruments
or Investment Related Property.

(iii) “Trademarks” means any and all trademarks, trade names, registered
trademarks, trademark applications, service marks, registered service marks and
service mark applications, including (i) the trade names, registered trademarks,
trademark applications, registered service marks and service mark applications
listed on Schedule 5, (ii) all renewals thereof, (iii) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements or dilutions
thereof, (iv) the right to sue for past, present and future infringements and
dilutions thereof, (v) the goodwill of each Grantor’s business symbolized by the
foregoing or connected therewith, and (vi) all of each Grantor’s rights
corresponding thereto throughout the world.

(jjj) “Trademark Security Agreement” means each Trademark Security Agreement
executed and delivered by Grantors, or any of them, and Agent, in substantially
the form of Exhibit D.

(kkk) “Triggering Event” means, as of any date of determination, that (a) an
Event of Default has occurred, (b) Adjusted Excess Availability is less than 25%
of the Revolver Commitments, or (c) Qualified Cash is in an amount less than
$15,000,000.

(lll) “URL” means “uniform resource locator,” an internet web address.

(mmm) [***].

(nnn) [***] means an irrevocable commercial letter of credit reflecting Borrower
as a beneficiary issued at the request of [***] as support for accounts with
respect to purchases of product by [***] from Borrower.

2. Grant of Security. Each Grantor hereby unconditionally grants, assigns, and
pledges to Agent, for the benefit of each member of the Lender Group and each of
the Bank Product Providers, to secure the Secured Obligations, a continuing
security interest (hereinafter referred to as the “Security Interest”) in all of
such Grantor’s right, title, and interest in and to the following, whether now
owned or hereafter acquired or arising and wherever located (the “Collateral”):

(a) all of such Grantor’s Accounts;

(b) all of such Grantor’s Books;

(c) all of such Grantor’s Chattel Paper;

(d) all of such Grantor’s Deposit Accounts;

(e) all of such Grantor’s Equipment and Fixtures;

(f) all of such Grantor’s General Intangibles;

(g) all of such Grantor’s Inventory;

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

6



--------------------------------------------------------------------------------

(h) all of such Grantor’s Investment Related Property;

(i) all of such Grantor’s Negotiable Collateral;

(j) all of such Grantor’s Supporting Obligations;

(k) all of such Grantor’s Commercial Tort Claims;

(l) all of such Grantor’s money, Cash Equivalents, or other assets of such
Grantor that now or hereafter come into the possession, custody, or control of
Agent (or its agent or designee) or any other member of the Lender Group; and

(m) all of the proceeds (as such term is defined in the Code) and products,
whether tangible or intangible, of any of the foregoing, including proceeds of
insurance or Commercial Tort Claims covering or relating to any or all of the
foregoing, and any and all Accounts, Books, Chattel Paper, Deposit Accounts,
Equipment, Fixtures, General Intangibles, Inventory, Investment Related
Property, Negotiable Collateral, Supporting Obligations, money, or other
tangible or intangible property resulting from the sale, lease, license,
exchange, collection, or other disposition of any of the foregoing, the proceeds
of any award in condemnation with respect to any of the foregoing, any rebates
or refunds, whether for taxes or otherwise, and all proceeds of any such
proceeds, or any portion thereof or interest therein, and the proceeds thereof,
and all proceeds of any loss of, damage to, or destruction of the above, whether
insured or not insured, and, to the extent not otherwise included, any
indemnity, warranty, or guaranty payable by reason of loss or damage to, or
otherwise with respect to any of the foregoing (the “Proceeds”). Without
limiting the generality of the foregoing, the term “Proceeds” includes whatever
is receivable or received when Investment Related Property or proceeds are sold,
exchanged, collected, or otherwise disposed of, whether such disposition is
voluntary or involuntary, and includes proceeds of any indemnity or guaranty
payable to any Grantor or Agent from time to time with respect to any of the
Investment Related Property. Notwithstanding the foregoing the term Collateral
shall not include (i) any rights or interest in any contract, lease, permit,
license, charter or license agreement covering personal property of a Grantor if
under the terms of such contract lease, permit, license, charter or license
agreement, or applicable law with respect thereto, the valid grant of a security
interest or lien therein to Agent is prohibited as a matter of law or under the
terms of such contract (including where the violation of any such prohibition
would result in the termination of the applicable contract), lease, permit,
license, charter or license agreement and such prohibition has not been or is
not waived or the consent of the other party to such contract, lease, permit
license, charter or license agreement has not been or is not otherwise obtained;
provided, that, the foregoing exclusion shall in no way be construed (a) to
apply if any described prohibition is unenforceable under Section 9-406, 9-407,
or 9-408 of the Code or other applicable law, or (b) so as to limit, impair or
otherwise affect Agent’s continuing security interests in and liens upon any
rights or interests of a Grantor in or to monies due or to become due under any
described contract, lease permit, license, charter or license agreement
(including any Accounts), or (c) to limit, impair, or otherwise affect Agent’s
continuing security interests in and liens upon any rights or interest of a
Grantor in and to any proceeds from the sale, license, lease, or other
dispositions of any such contract, lease, permit, license, charter, license
agreement, (ii) voting Stock of any CFC, solely to the extent that (x) such
Stock represents more than 65% of the outstanding voting Stock of any such CFC
that is a first tier Subsidiary of Parent or other Loan Party or 0% of the
outstanding voting Stock of any Subsidiary of such first tier Subsidiary of
Parent or other Loan Party, and (y) pledging or hypothecating more than the
foregoing amount of the total outstanding voting Stock of such CFC would result
in adverse tax consequences or the costs to the Grantors of providing such
pledge or perfecting the security interests created thereby are unreasonably
excessive (as determined by Agent in consultation with Borrower) in relation to
the benefits of Agent and the Lenders of the security or guarantee afforded
thereby (which pledge, if reasonably requested by Agent, shall be governed by
the laws of the jurisdiction of such Subsidiary), or (iii) any United States
intent-to-use trademark applications to the extent that, and solely during the
period in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark applications under
applicable federal law, provided that upon submission and acceptance by the PTO
of an amendment to allege use pursuant to 15 U.S.C. Section 1060(a) (or any
successor provision), such intent-to-use trademark application shall be
considered Collateral.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

7



--------------------------------------------------------------------------------

3. Security for Secured Obligations. The Security Interest created hereby
secures the payment and performance of the Secured Obligations, whether now
existing or arising hereafter. Without limiting the generality of the foregoing,
this Agreement secures the payment of all amounts which constitute part of the
Secured Obligations and would be owed by Grantors, or any of them, to Agent, the
Lender Group, the Bank Product Providers or any of them, but for the fact that
they are unenforceable or not allowable (in whole or in part) as a claim in an
Insolvency Proceeding involving any Grantor due to the existence of such
Insolvency Proceeding.

4. Grantors Remain Liable.

(a) Anything herein to the contrary notwithstanding, (a) each of the Grantors
shall remain liable under the contracts and agreements included in the
Collateral, including the Pledged Operating Agreements and the Pledged
Partnership Agreements, to perform all of the duties and obligations thereunder
to the same extent as if this Agreement had not been executed, (b) the exercise
by Agent or any other member of the Lender Group of any of the rights hereunder
shall not release any Grantor from any of its duties or obligations under such
contracts and agreements included in the Collateral, and (c) none of the members
of the Lender Group shall have any obligation or liability under such contracts
and agreements included in the Collateral by reason of this Agreement, nor shall
any of the members of the Lender Group be obligated to perform any of the
obligations or duties of any Grantors thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder. Until an Event of
Default shall occur and be continuing, except as otherwise provided in this
Agreement, the Credit Agreement, or any other Loan Document, Grantors shall have
the right to possession and enjoyment of the Collateral for the purpose of
conducting the ordinary course of their respective businesses, subject to and
upon the terms hereof and of the Credit Agreement and the other Loan Documents.
Without limiting the generality of the foregoing, it is the intention of the
parties hereto that record and beneficial ownership of the Pledged Interests,
including all voting, consensual, dividend, and distribution rights, shall
remain in the applicable Grantor until (i) the occurrence and continuance of an
Event of Default and (ii) Agent has notified the applicable Grantor of Agent’s
election to exercise such rights with respect to the Pledged Interests pursuant
to Section 15.

(b) Grantors shall be entitled to receive and retain any and all dividends
and/or distributions paid in respect of the Stock of the Pledged Companies;
provided, however, that, except as permitted under the Credit Agreement, any and
all:

(i) dividends and distributions paid or payable other than in cash in respect
of, and any and all additional shares or instruments or other property received,
receivable, or otherwise distributed in respect of, or in exchange for the Stock
of the Pledged Companies;

(ii) dividends and distributions paid or payable in cash in respect of any Stock
of the Pledged Companies in connection with a partial or total liquidation or
dissolution, merger, consolidation of any Pledged Company, or any exchange of
stock, conveyance of assets, or similar corporate reorganization;

(iii) cash paid with respect to, payable, or otherwise distributed on redemption
of, or in exchange for, any Stock of the Pledged Companies, and

(iv) after the occurrence and during the continuance of an Event of Default and
receipt of notice from Agent of the intent to exercise rights under this clause
(iv), all dividends and distributions in respect of any Stock of the Pledged
Companies (including cash dividends other than those described in subparagraphs
(ii) and (iii) above), shall be forthwith delivered to Agent to hold as
Collateral and shall, if received by Grantors, be received in trust for the
benefit of Agent, for the ratable benefit of the Lender Group and the Bank
Product Provider, be segregated from the other property or funds of Grantors,
and be forthwith delivered to Agent as Collateral in the same form as so
received (with any necessary endorsement), and, if deemed necessary by Agent,
Grantors shall take such actions, including the actions described in Section 8,
as Agent may require.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

8



--------------------------------------------------------------------------------

5. Representations and Warranties. Each Grantor hereby represents and warrants
to Agent, for the benefit of the Lender Group and the Bank Product Providers,
which representations and warranties shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the Closing Date, and shall
be true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the date of the making of each Advance (or other extension of
credit) made thereafter, as though made on and as of the date of such Advance
(or other extension of credit) (except to the extent that such representations
and warranties relate solely to an earlier date, in which case such
representations and warranties shall be true, correct and complete in all
material respects as of such earlier date) and such representations and
warranties shall survive the execution and delivery of this Agreement:

(a) The exact legal name of each of the Grantors is set forth on the signature
pages of this Agreement or a written notice provided to Agent pursuant to
Section 6.5 of the Credit Agreement.

(b) Schedule 7 sets forth all Real Property owned by any of the Grantors as of
the Closing Date.

(c) As of the Closing Date: (i) Schedule 2 provides a complete and correct list
of all registered Copyrights owned by any Grantor, all applications for
registration of Copyrights owned by any Grantor, and all other Copyrights owned
by any Grantor and material to the conduct of the business of any Grantor;
(ii) Schedule 3 provides a complete and correct list of all Intellectual
Property Licenses entered into by any Grantor pursuant to which (A) any Grantor
has provided any license or other rights in Intellectual Property owned or
controlled by such Grantor to any other Person or (B) any Person has granted to
any Grantor any license or other rights in Intellectual Property owned or
controlled by such Person that is material to the business of such Grantor,
including any Intellectual Property that is incorporated in any Inventory,
software, or other product marketed, sold, licensed, or distributed by such
Grantor; (iii) Schedule 4 provides a complete and correct list of all Patents
owned by any Grantor and all applications for Patents owned by any Grantor; and
(iv) Schedule 5 provides a complete and correct list of all registered
Trademarks owned by any Grantor, all applications for registration of Trademarks
owned by any Grantor, and all other Trademarks owned by any Grantor and material
to the conduct of the business of any Grantor.

(d) (i) (A) to each Grantor’s knowledge, such Grantor owns exclusively or holds
licenses in all Intellectual Property that is necessary to the conduct of its
business, and (B) all employees and contractors of each Grantor who were
involved in the creation or development of any Intellectual Property for such
Grantor that is necessary to the business of such Grantor have signed agreements
containing assignment of Intellectual Property rights to such Grantor and
obligations of confidentiality;

(ii) to each Grantor’s knowledge, no Person has infringed or misappropriated or
is currently infringing or misappropriating any Intellectual Property rights
owned by such Grantor, in each case, that either individually or in the
aggregate could reasonably be expected to result in a Material Adverse Change;

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

9



--------------------------------------------------------------------------------

(iii) except as set forth on Schedule 9, (A) to each Grantor’s knowledge,
(1) such Grantor has never infringed or misappropriated and is not currently
infringing or misappropriating any Intellectual Property rights of any Person,
and (2) no product manufactured, used, distributed, licensed, or sold by or
service provided by such Grantor has ever infringed or misappropriated or is
currently infringing or misappropriating any Intellectual Property rights of any
Person, in each case, except where such infringement either individually or in
the aggregate could not reasonably be expected to result in a Material Adverse
Change, and (B) there are no pending, or to any Grantor’s knowledge, threatened
infringement or misappropriation claims or proceedings pending against any
Grantor, and no Grantor has received any notice or other communication of any
actual or alleged infringement or misappropriation of any Intellectual Property
rights of any Person except where such infringement claims, proceedings, or
notices either individually or in the aggregate could not reasonably be expected
to result in a Material Adverse Change;

(iv) to each Grantor’s knowledge after reasonable inquiry, all registered
Copyrights, registered Trademarks, and issued Patents that are owned by such
Grantor and necessary in to the conduct of its business are valid, subsisting
and enforceable and in compliance with all legal requirements, filings, and
payments and other actions that are required to maintain such Intellectual
Property in full force and effect, and

(v) each Grantor has taken reasonable steps to maintain the confidentiality of
and otherwise protect and enforce its rights in all trade secrets owned by such
Grantor that are necessary in the business of such Grantor.

(e) This Agreement creates a valid security interest in the Collateral of each
Grantor, to the extent a security interest therein can be created under the
Code, securing the payment of the Secured Obligations. Except to the extent a
security interest in the Collateral cannot be perfected by the filing of a
financing statement under the Code, all filings and other actions necessary or
desirable to perfect and protect such security interest have been duly taken or
will have been taken upon the filing of financing statements listing each
applicable Grantor, as a debtor, and Agent, as secured party, in the
jurisdictions listed next to such Grantor’s name on Schedule 8. Upon the making
of such filings, Agent shall have a first priority perfected security interest
in the Collateral of each Grantor (subject to Permitted Liens) to the extent
such security interest can be perfected by the filing of a financing statement.
Upon filing of the Copyright Security Agreement with the United States Copyright
Office, filing of the Patent Security Agreement and the Trademark Security
Agreement with the PTO, and the filing of appropriate financing statements in
the jurisdictions listed on Schedule 8, all action necessary or desirable to
protect and perfect the Security Interest in and to on each Grantor’s Patents,
Trademarks, or Copyrights has been taken and such perfected Security Interest is
enforceable as such as against any and all creditors of and purchasers from any
Grantor. All action by any Grantor necessary to protect and perfect such
security interest on each item of Collateral has been duly taken.

(f) (i) Except for the Security Interest created hereby, each Grantor is and
will at all times be the sole holder of record and the legal and beneficial
owner, free and clear of all Liens other than Permitted Liens, of the Pledged
Interests indicated on Schedule 6 as being owned by such Grantor and, when
acquired by such Grantor, any Pledged Interests acquired after the Closing Date;
(ii) all of the Pledged Interests are duly authorized, validly issued, fully
paid and nonassessable and the Pledged Interests constitute or will constitute
the percentage of the issued and outstanding Stock of the Pledged Companies of
such Grantor identified on Schedule 6 as supplemented or modified by any Pledged
Interests Addendum or any Joinder to this Agreement; (iii) such Grantor has the
right and requisite authority to pledge, the Investment Related Property, to the
extent constituting Collateral, pledged by such Grantor to Agent as provided
herein; (iv) all actions necessary or desirable to perfect and establish the
first priority of (subject to Permitted Liens), or otherwise protect, Agent’s
Liens in the Investment Related Property, to the extent constituting Collateral,
and the proceeds thereof, have been duly taken, upon (A) the execution and
delivery of this Agreement; (B) the taking of possession by Agent (or its agent
or designee) of any certificates representing the Pledged Interests, together
with undated powers (or other documents of transfer acceptable to Agent)
endorsed in blank by the applicable Grantor; (C) the filing of financing
statements in the applicable jurisdiction set forth on Schedule 8 for such
Grantor with respect to the Pledged Interests of such Grantor that are not
represented by certificates, and (D) with respect to any Securities Accounts,
the delivery of Control Agreements with respect thereto; and (v) each Grantor
has delivered to and deposited with Agent all certificates representing the
Pledged Interests owned by such Grantor to the extent such Pledged Interests are
represented by certificates, and undated powers (or other documents of transfer
acceptable to Agent) endorsed in blank with respect to such certificates. None
of the Pledged Interests owned or held by such Grantor has been issued or
transferred in violation of any securities registration, securities disclosure,
or similar laws of any jurisdiction to which such issuance or transfer may be
subject.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

10



--------------------------------------------------------------------------------

(g) No consent, approval, authorization, or other order or other action by, and
no notice to or filing with, any Governmental Authority or any other Person is
required (i) for the grant of a Security Interest by such Grantor in and to the
Collateral pursuant to this Agreement or for the execution, delivery, or
performance of this Agreement by such Grantor. No consent, approval,
authorization, or other order or other action by, and no notice to or filing
with, any Governmental Authority is required for the exercise by Agent of the
voting or other rights provided for in this Agreement with respect to the
Investment Related Property or the remedies in respect of the Collateral
pursuant to this Agreement, except as may be required in connection with such
disposition of Investment Related Property by laws affecting the offering and
sale of securities generally. No consent, approval, authorization, or other
order or action by, and no notice to, any Person is required for the exercise by
Agent of the voting or other rights provided for in this Agreement with respect
to the Investment Related Property or the remedies in respect of the Collateral
pursuant to this Agreement. No Intellectual Property License of any Grantor that
is necessary to the conduct of such Grantor’s business requires any consent of
any other Person in order for such Grantor to grant the security interest
granted hereunder in such Grantor’s right, title or interest in or to such
Intellectual Property License.

(h) As to all limited liability company or partnership interests, issued under
any Pledged Operating Agreement or Pledged Partnership Agreement, each Grantor
hereby represents and warrants that the Pledged Interests issued pursuant to
such agreement (A) are not dealt in or traded on securities exchanges or in
securities markets, (B) do not constitute investment company securities, and
(C) are not held by such Grantor in a securities account. In addition, none of
the Pledged Operating Agreements, the Pledged Partnership Agreements, or any
other agreements governing any of the Pledged Interests issued under any Pledged
Operating Agreement or Pledged Partnership Agreement, provide that such Pledged
Interests are securities governed by Article 8 of the Uniform Commercial Code as
in effect in any relevant jurisdiction.

(i) There is no default, breach, violation or event of acceleration existing
under any promissory note (as defined in the Code) constituting Collateral and
pledged hereunder (each a “Pledged Note”) and no event has occurred or
circumstance exists which, with the passage of time or the giving of notice, or
both, would constitute a default, breach, violation or event of acceleration
under any Pledged Note. No Grantor that is an obligee under a Pledged Note has
waived any default, breach, violation or event of acceleration under such
Pledged Note.

(j) Each Grantor shall have made all payments, filings and recordations
necessary to protect and maintain its interest in such Grantor’s Intellectual
Property Rights in the United States or any other jurisdiction that are material
to the conduct of such Grantor’s business, including (i) making all necessary
registration, maintenance, and renewal fee payment and (ii) filing all necessary
documents, including all applications for registration of Copyrights, Patents
and Trademarks that are material to the conduct of such Grantor’s business.

(k) Each Grantor has and enforces a policy requiring all employees, consultants
and contractors to execute appropriate assignment agreements, pursuant to which
each such employee, consultant or contractor assigns to such Grantor all of its
rights, including all Intellectual Property Rights, in and to all ideas,
inventions, processes, works of authorship and other work products that relate
to such Grantor’s business and that were conceived, created, authored or
developed during the term of such employee’s, consultant’s or contractor’s
employment or engagement by such Grantor. Other than as set forth in Schedules
2, 3, 4 and 5, no past or present employee or contractor of any Grantor has any
ownership interest, license, permission or other right in or to any Intellectual
Property Rights that are material to the conduct of any such Grantor’s business,
except that solely to the extent necessary for the conduct of their work for or
on behalf of any Grantor, (i) employees of each Grantor may have permission to
use Intellectual Property Rights and (ii) contractors may have permission to use
or license rights in the Intellectual Property.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

11



--------------------------------------------------------------------------------

(l) (k) No claim has been made and is continuing or threatened that the use by
any Grantor of any Intellectual Property Rights that are material to the conduct
of its business is invalid or unenforceable or that the use by such Grantor of
any such Intellectual Property Rights does or may violate the rights of any
Person. To the best of each Grantor’s knowledge, there is currently no
infringement or unauthorized use of any item of Intellectual Property Rights
contained on Schedules 2, 3, 4 or 5.

6. Covenants. Each Grantor, jointly and severally, covenants and agrees with
Agent that from and after the date of this Agreement and until the date of
termination of this Agreement in accordance with Section 22:

(a) Possession of Collateral. In the event that any Collateral, including
Proceeds, is evidenced by or consists of Negotiable Collateral, Investment
Related Property, or Chattel Paper, in each case, to the extent constituting
Collateral and having an aggregate value or face amount of $250,000 or more for
all such Negotiable Collateral, Investment Related Property, or Chattel Paper,
the Grantors shall promptly (and in any event within two (2) Business Days after
receipt thereof), notify Agent thereof, and if and to the extent that perfection
or priority of Agent’s Security Interest is dependent on or enhanced by
possession, the applicable Grantor, promptly (and in any event within two
(2) Business Days) after request by Agent, shall execute such other documents
and instruments as shall be requested by Agent or, if applicable, endorse and
deliver physical possession of such Negotiable Collateral, Investment Related
Property, or Chattel Paper to Agent, together with such undated powers (or other
relevant document of transfer acceptable to Agent) endorsed in blank as shall be
requested by Agent, and shall do such other acts or things deemed necessary or
desirable by Agent to protect Agent’s Security Interest therein;

(b) Chattel Paper.

(i) Promptly (and in any event within two (2) Business Days) after request by
Agent, each Grantor shall take all steps reasonably necessary to grant Agent
control of all electronic Chattel Paper in accordance with the Code and all
“transferable records” as that term is defined in Section 16 of the Uniform
Electronic Transaction Act and Section 201 of the federal Electronic Signatures
in Global and National Commerce Act as in effect in any relevant jurisdiction,
to the extent that the aggregate value or face amount of such electronic Chattel
Paper equals or exceeds $250,000;

(ii) If any Grantor retains possession of any Chattel Paper or instruments to
the extent constituting Collateral (which retention of possession shall be
subject to the extent permitted hereby and by the Credit Agreement), promptly
upon the request of Agent, such Chattel Paper and instruments shall be marked
with the following legend: “This writing and the obligations evidenced or
secured hereby are subject to the Security Interest of Wells Fargo Capital
Finance, Inc., as Agent for the benefit of the Lender Group and the Bank Product
Providers”;

(c) Control Agreements.

(i) Except to the extent otherwise excused by the Credit Agreement, each Grantor
shall obtain an authenticated Control Agreement (which may include a Controlled
Account Agreement), from each bank maintaining a Deposit Account for such
Grantor;

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

12



--------------------------------------------------------------------------------

(ii) Except to the extent otherwise excused by the Credit Agreement, each
Grantor shall obtain an authenticated Control Agreement, from each issuer of
uncertificated securities, securities intermediary, or commodities intermediary
issuing or holding any financial assets or commodities to or for any Grantor to
the extent included in the Collateral;

(iii) Except to the extent otherwise excused by the Credit Agreement, each
Grantor shall obtain an authenticated Control Agreement with respect to all of
such Grantor’s investment property;

(d) Letter-of-Credit Rights. If the Grantors (or any of them) are or become the
beneficiary of any one letter of credit, other than a [***] having a face amount
or value of $100,000 or more, or one or more letters of credit, other than a
[***], having a face amount or value of $200,00 or more in the aggregate, then
the applicable Grantor or Grantors shall promptly (and in any event within two
(2) Business Days after becoming a beneficiary), notify Agent thereof and,
promptly (and in any event within two (2) Business Days) after request by Agent,
enter into a tri-party agreement with Agent and the issuer or confirming bank
with respect to letter-of-credit rights assigning such letter-of-credit rights
to Agent and directing all payments thereunder to Agent’s Account, all in form
and substance satisfactory to Agent; provided, however, that solely with respect
to [***], so long as no Event of Default has occurred and is continuing,
Grantors shall not be required to enter into the above referenced tri-party
agreement;

(e) Commercial Tort Claims. If the Grantors (or any of them) obtain Commercial
Tort Claims having a value, or involving an asserted claim, in the amount of
$250,000 or more in the aggregate for all Commercial Tort Claims, then the
applicable Grantor or Grantors shall promptly (and in any event within two
(2) Business Days of obtaining such Commercial Tort Claim), notify Agent upon
incurring or otherwise obtaining such Commercial Tort Claims and, promptly (and
in any event within two (2) Business Days) after request by Agent, amend
Schedule 1 to describe such Commercial Tort Claims in a manner that reasonably
identifies such Commercial Tort Claims and which is otherwise reasonably
satisfactory to Agent, and hereby authorizes the filing of additional financing
statements or amendments to existing financing statements describing such
Commercial Tort Claims, and agrees to do such other acts or things deemed
necessary or desirable by Agent to give Agent a first priority, perfected
security interest in any such Commercial Tort Claim;

(f) Government Contracts. Other than any Account or Chattel Paper the value of
which does not at any one time exceed $100,000 or Accounts and Chattel paper the
aggregate value of which does not at any one time exceed $250,000, if any
Account or Chattel Paper arises out of a contract or contracts with the United
States of America or any department, agency, or instrumentality thereof,
Grantors shall promptly (and in any event within two (2) Business Days of the
creation thereof) notify Agent thereof and, promptly (and in any event within
two (2) Business Days) after request by Agent, execute any instruments or take
any steps reasonably required by Agent in order that all moneys due or to become
due under such contract or contracts shall be assigned to Agent, for the benefit
of the Lender Group and the Bank Product Providers, and shall provide written
notice thereof under the Assignment of Claims Act or other applicable law;

(g) Intellectual Property.

(i) Upon the request of Agent, in order to facilitate filings with the United
States Patent and Trademark Office or any similar office or agency in any
jurisdiction and the United States Copyright Office or any similar office or
agency in any jurisdiction, each Grantor shall execute and deliver to Agent one
or more Copyright Security Agreements, Trademark Security Agreements, or Patent
Security Agreements to further evidence Agent’s Lien on such Grantor’s Patents,
Trademarks, or Copyrights, and the General Intangibles of such Grantor relating
thereto or represented thereby;

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

13



--------------------------------------------------------------------------------

(ii) Each Grantor shall have the duty, with respect to Intellectual Property
that is necessary in the conduct of such Grantor’s business, to protect and
diligently enforce and defend at such Grantor’s expense its Intellectual
Property, to the extent commercially reasonable to do so as determined in its
reasonable business judgment, including (A) to diligently enforce and defend,
including promptly suing for infringement, misappropriation, or dilution and to
recover any and all damages for such infringement, misappropriation, or
dilution, and filing for opposition, interference, and cancellation against
conflicting Intellectual Property rights of any Person, (B) to prosecute
diligently any trademark application or service mark application that is part of
the Trademarks pending as of the date hereof or hereafter until the termination
of this Agreement, (C) to prosecute diligently any patent application that is
part of the Patents pending as of the date hereof or hereafter until the
termination of this Agreement, (D) to take all reasonable and necessary action
to preserve and maintain all of such Grantor’s Trademarks, Patents, Copyrights,
Intellectual Property Licenses, and its rights therein, including paying all
maintenance fees and filing of applications for renewal, affidavits of use, and
affidavits of noncontestability, and (E) to require all employees, consultants,
and contractors of each Grantor who were involved in the creation or development
of such Intellectual Property to sign agreements containing assignment of
Intellectual Property rights and obligations of confidentiality. Each Grantor
further agrees not to abandon any Intellectual Property or Intellectual Property
License that is necessary in the conduct of such Grantor’s business. Each
Grantor hereby agrees to take the steps described in this Section 6(g)(ii) with
respect to all new or acquired Intellectual Property which is included in the
Collateral, to the extent commercially reasonable to do so, to which it or any
of its Subsidiaries is now or later becomes entitled that is necessary in the
conduct of such Grantor’s business;

(iii) Grantors acknowledge and agree that the Lender Group shall have no duties
with respect to any Intellectual Property or Intellectual Property Licenses of
any Grantor. Without limiting the generality of this Section 6(g)(iii), Grantors
acknowledge and agree that no member of the Lender Group shall be under any
obligation to take any steps necessary to preserve rights in the Collateral
consisting of Intellectual Property or Intellectual Property Licenses against
any other Person, but any member of the Lender Group may do so at its option
from and after the occurrence and during the continuance of an Event of Default,
and all expenses incurred in connection therewith (including reasonable fees and
expenses of attorneys and other professionals) in accordance with the Credit
Agreement, shall be for the sole account of Borrower and shall be chargeable to
the Loan Account;

(iv) Grantors shall have no duty to register with the U.S. Copyright Office any
unregistered copyrights (whether in existence on the Closing Date or thereafter
acquired, arising, or developed) unless (i) Borrower provides Agent with written
notice of the applicable Grantor intent to register such copyrights not less
than 30 days prior to the date of the proposed registration, and (ii) prior to
such registration, the applicable Grantor execute and deliver to Agent an
Copyright Security Agreement, or such other documentation as Agent deems
necessary in order to perfect and continue perfected Agent’s Liens on such
copyrights following such registration;

(v) On each date on which a Compliance Certificate is delivered by Borrower
pursuant to Section 5.1 of the Credit Agreement, each Grantor shall provide
Agent with a written report of all new Patents or Trademarks that are registered
or the subject of pending applications for registrations, and of all
Intellectual Property Licenses that are material to the conduct of such
Grantor’s business, in each case, which were acquired, registered, or for which
applications for registration were filed by any Grantor during the prior period
and any statement of use or amendment to allege use with respect to
intent-to-use trademark applications. In the case of such registrations or
applications therefor, which were acquired by any Grantor, each such Grantor
shall file the necessary documents with the appropriate Governmental Authority
identifying the applicable Grantor as the owner (or as a co-owner thereof, if
such is the case) of such Intellectual Property. In each of the foregoing cases,
the applicable Grantor shall promptly cause to be prepared, executed, and
delivered to Agent supplemental schedules to the applicable Loan Documents to
identify such Patent and Trademark registrations and applications therefor (with
the exception of Trademark applications filed on an intent-to-use basis for
which no statement of use or amendment to allege use has been filed) and
Intellectual Property Licenses as being subject to the security interests
created thereunder;

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

14



--------------------------------------------------------------------------------

(vi) Anything to the contrary in this Agreement notwithstanding, in no event
shall any Grantor, either itself or through any agent, employee, licensee, or
designee, file an application for the registration of any Copyright with the
United States Copyright Office or any similar office or agency in another
country without giving Agent written notice thereof at least three (3) Business
Days prior to such filing and complying with Section 6(g)(i). Upon receipt from
the United States Copyright Office of notice of registration of any Copyright,
each Grantor shall promptly (but in no event later than three (3) Business Days
following such receipt) notify (but without duplication of any notice required
by Section 6(g)(vii) Agent of such registration by delivering, or causing to be
delivered, to Agent, documentation sufficient for Agent to perfect Agent’s Liens
on such Copyright. If any Grantor acquires from any Person any Copyright
registered with the United States Copyright Office or an application to register
any Copyright with the United States Copyright Office, such Grantor shall
promptly (but in no event later than three (3) Business Days following such
acquisition) notify Agent of such acquisition and deliver, or cause to be
delivered, to Agent, documentation sufficient for Agent to perfect Agent’s Liens
on such Copyright. In the case of such Copyright registrations or applications
therefor which were acquired by any Grantor, each such Grantor shall promptly
(but in no event later than three (3) Business Days following such acquisition)
file the necessary documents with the appropriate Governmental Authority
identifying the applicable Grantor as the owner (or as a co-owner thereof, if
such is the case) of such Copyrights; and

(vii) Each Grantor shall take, to the extent commercially reasonable, steps to
maintain the confidentiality of, and otherwise protect and enforce its rights
in, the Intellectual Property that is necessary in the conduct of such Grantor’s
business, including, as applicable (A) protecting the secrecy and
confidentiality of its confidential information and trade secrets by having and
enforcing a policy requiring all current employees, consultants, licensees,
vendors and contractors with access to such information to execute appropriate
confidentiality agreements; (B) taking actions reasonably necessary to ensure
that no trade secret falls into the public domain; and (C) protecting the
secrecy and confidentiality of the source code of all software programs and
applications of which it is the owner or licensee by having and enforcing a
policy requiring any licensees (or sublicensees) of such source code to enter
into license agreements with commercially reasonable use and non-disclosure
restrictions.

(viii) Each Grantor agrees to take all necessary steps, including making all
necessary payments and filings in connection with registration, maintenance, and
renewal of each Grantor’s Patents and Trademarks that are material to the
conduct of each Grantor’s business.

(h) Investment Related Property.

(i) If any Grantor shall acquire, obtain, receive or become entitled to receive
any Pledged Interests after the Closing Date, it shall promptly (and in any
event within two (2) Business Days of acquiring or obtaining such Collateral)
deliver to Agent a duly executed Pledged Interests Addendum identifying such
Pledged Interests;

(ii) Upon the occurrence and during the continuance of an Event of Default,
following the request of Agent, all sums of money and property paid or
distributed in respect of the Investment Related Property constituting
Collateral that are received by any Grantor shall be held by the Grantors in
trust for the benefit of Agent segregated from such Grantor’s other property,
and such Grantor shall deliver it forthwith to Agent in the exact form received;

(iii) Each Grantor shall promptly deliver to Agent a copy of each material
notice or other material communication received by it in respect of any Pledged
Interests;

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

15



--------------------------------------------------------------------------------

(iv) No Grantor shall make or consent to any amendment or other modification or
waiver with respect to any Pledged Interests, Pledged Operating Agreement, or
Pledged Partnership Agreement, or enter into any agreement or permit to exist
any restriction with respect to any Pledged Interests if the same is prohibited
pursuant to the Loan Documents;

(v) Each Grantor agrees that it will cooperate with Agent in obtaining all
necessary approvals and making all necessary filings under federal, state,
local, or foreign law to effect the perfection of the Security Interest on the
Investment Related Property which is Collateral or to effect any sale or
transfer thereof;

(vi) As to all limited liability company or partnership interests, issued under
any Pledged Operating Agreement or Pledged Partnership Agreement, each Grantor
hereby covenants that the Pledged Interests issued pursuant to such agreement
(A) are not and shall not be dealt in or traded on securities exchanges or in
securities markets, (B) do not and will not constitute investment company
securities, and (C) are not and will not be held by such Grantor in a securities
account. In addition, none of the Pledged Operating Agreements, the Pledged
Partnership Agreements, or any other agreements governing any of the Pledged
Interests issued under any Pledged Operating Agreement or Pledged Partnership
Agreement, provide or shall provide that such Pledged Interests are securities
governed by Article 8 of the Uniform Commercial Code as in effect in any
relevant jurisdiction.

(i) Real Property; Fixtures. Each Grantor covenants and agrees that upon the
acquisition of any fee interest in Real Property having a value in excess of
$500,000, it will, subject to Section 5.11 and Section 5.12 of the Credit
Agreement, promptly (and in any event within two (2) Business Days of
acquisition) notify Agent of the acquisition of such Real Property and will
grant to Agent, for the benefit of the Lender Group and the Bank Product
Providers, a first priority Mortgage on each fee interest in Real Property now
or hereafter owned by such Grantor and shall deliver such other documentation
and opinions, in form and substance satisfactory to Agent, in connection with
the grant of such Mortgage as Agent shall request in its Permitted Discretion,
including title insurance policies, financing statements, fixture filings and
environmental audits and such Grantor shall pay all recording costs, intangible
taxes and other fees and costs (including reasonable attorneys fees and
expenses) incurred in connection therewith. Each Grantor acknowledges and agrees
that, to the extent permitted by applicable law, all of the Collateral shall
remain personal property regardless of the manner of its attachment or
affixation to real property;

(j) Transfers and Other Liens. Grantors shall not (i) sell, assign (by operation
of law or otherwise) or otherwise dispose of, or grant any option with respect
to, any of the Collateral, except as expressly permitted by the Credit
Agreement, or (ii) create or permit to exist any Lien upon or with respect to
any of the Collateral of any Grantor, except for Permitted Liens. The inclusion
of Proceeds in the Collateral shall not be deemed to constitute Agent’s consent
to any sale or other disposition of any of the Collateral except as expressly
permitted in this Agreement or the other Loan Documents;

(k) Controlled Accounts.

(i) Each Grantor who maintains any cash balances shall (A) establish and
maintain cash management services of a type and on terms reasonably satisfactory
to Agent at one or more of the banks set forth on Schedule 6(k) (each a
“Controlled Account Bank”), and shall take reasonable steps to ensure that all
of its and its Subsidiaries’ Account Debtors forward payment of the amounts owed
by them directly to such Controlled Account Bank, and (B) deposit or cause to be
deposited promptly, and in any event no later than the first Business Day after
the date of receipt thereof, all of their Collections (including those sent
directly by their Account Debtors to a Grantor) into a bank account of such
Grantor (each, a “Controlled Account”) at one of the Controlled Account Banks.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

16



--------------------------------------------------------------------------------

(ii) Each Grantor who maintains any cash balances shall establish and maintain
Controlled Account Agreements with Agent and the applicable Controlled Account
Bank, in form and substance reasonably acceptable to Agent. Each such Controlled
Account Agreement shall provide, among other things, that (A) the Controlled
Account Bank will comply with any instructions originated by Agent directing the
disposition of the funds in such Controlled Account without further consent by
the applicable Grantor, (B) the Controlled Account Bank waives, subordinates, or
agrees not to exercise any rights of setoff or recoupment or any other claim
against the applicable Controlled Account other than for payment of its service
fees and other charges directly related to the administration of such Controlled
Account and for returned checks or other items of payment, and (C) (1) with
respect to Controlled Accounts of Borrower, commencing on the date 14 days after
the Closing Date, the Controlled Account Bank will forward by daily sweep all
amounts in the applicable Controlled Account to the Agent’s Account and (2) with
respect to Controlled Accounts of any non-Borrower Grantor, upon the instruction
of Agent (an “Activation Instruction”), the Controlled Account Bank will forward
by daily sweep all amounts in the applicable Controlled Account to the agent’s
Account. Agent agrees not to issue an Activation Instruction with respect to
such Controlled Accounts unless a Triggering Event has occurred at the time such
Activation Instruction is issued. Agent agrees to use commercially reasonable
efforts to rescind an Activation Instruction (the “Rescission”) if: (x) the
Triggering Event upon which such Activation Instruction was issued has been
waived in writing in accordance with the terms of the Credit Agreement, and
(y) no additional Triggering Event has occurred and is continuing prior to the
date of the Rescission or is reasonably expected to occur on or immediately
after the date of the Rescission.

(iii) So long as no Default or Event of Default has occurred and is continuing,
Borrower may amend Schedule 6(k) to add or replace a Controlled Account Bank or
Controlled Account; provided, however, that (A) such prospective Controlled
Account Bank shall be reasonably satisfactory to Agent, and (B) prior to the
time of the opening of such Controlled Account, the applicable Grantor and such
prospective Controlled Account Bank shall have executed and delivered to Agent a
Controlled Account Agreement. Each Grantor shall close any of its Controlled
Accounts (and establish replacement Controlled Account accounts in accordance
with the foregoing sentence) as promptly as practicable and in any event within
forty-five (45) days of notice from Agent that the operating performance, funds
transfer, or availability procedures or performance of the Controlled Account
Bank with respect to Controlled Account Accounts or Agent’s liability under any
Controlled Account Agreement with such Controlled Account Bank is no longer
acceptable in Agent’s reasonable judgment.

7. Relation to Other Security Documents. The provisions of this Agreement shall
be read and construed with the other Loan Documents referred to below in the
manner so indicated.

(a) Credit Agreement. In the event of any conflict between any provision in this
Agreement and a provision in the Credit Agreement, such provision of the Credit
Agreement shall control.

(b) Patent, Trademark, Copyright Security Agreements. The provisions of the
Copyright Security Agreements, Trademark Security Agreements, and Patent
Security Agreements are supplemental to the provisions of this Agreement, and
nothing contained in the Copyright Security Agreements, Trademark Security
Agreements, or the Patent Security Agreements shall limit any of the rights or
remedies of Agent hereunder. In the event of any conflict between any provision
in this Agreement and a provision in a Copyright Security Agreement, Trademark
Security Agreement or Patent Security Agreement, such provision of this
Agreement shall control.

8. Further Assurances.

(a) Each Grantor agrees that from time to time, at its own expense, such Grantor
will promptly execute and deliver all further instruments and documents, and
take all further action, that Agent may reasonably request, in order to perfect
and protect the Security Interest granted hereby, to create, perfect or protect
the Security Interest purported to be granted hereby or to enable Agent to
exercise and enforce its rights and remedies hereunder with respect to any of
the Collateral.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

17



--------------------------------------------------------------------------------

(b) Each Grantor authorizes the filing by Agent of financing or continuation
statements, or amendments thereto, and such Grantor will execute and deliver to
Agent such other instruments or notices, as Agent may reasonably request, in
order to perfect and preserve the Security Interest granted or purported to be
granted hereby.

(c) Each Grantor authorizes Agent at any time and from time to time to file,
transmit, or communicate, as applicable, financing statements and amendments
(i) describing the Collateral as “all personal property of debtor” or “all
assets of debtor” or words of similar effect, (ii) describing the Collateral as
being of equal or lesser scope or with greater detail, or (iii) that contain any
information required by part 5 of Article 9 of the Code for the sufficiency or
filing office acceptance. Each Grantor also hereby ratifies any and all
financing statements or amendments previously filed by Agent in any
jurisdiction.

(d) Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement filed in connection with this Agreement without the prior written
consent of Agent, subject to such Grantor’s rights under Section 9-509(d)(2) of
the Code.

9. Agent’s Right to Perform Contracts, Exercise Rights, etc. Upon the occurrence
and during the continuance of an Event of Default, Agent (or its designee)
(a) may proceed to perform any and all of the obligations of any Grantor
contained in any contract, lease, or other agreement constituting Collateral and
exercise any and all rights of any Grantor therein contained as fully as such
Grantor itself could, (b) shall have the right to use any Grantor’s rights under
Intellectual Property Licenses constituting Collateral in connection with the
enforcement of Agent’s rights hereunder, including the right to prepare for sale
and sell any and all Inventory and Equipment now or hereafter owned by any
Grantor and now or hereafter covered by such licenses, and (c) shall have the
right to request that any Stock that is pledged hereunder be registered in the
name of Agent or any of its nominees.

10. Agent Appointed Attorney-in-Fact. Each Grantor hereby irrevocably appoints
Agent its attorney-in-fact, with full authority in the place and stead of such
Grantor and in the name of such Grantor or otherwise, at such time as an Event
of Default has occurred and is continuing under the Credit Agreement, to take
any action and to execute any instrument which Agent may reasonably deem
necessary or advisable to accomplish the purposes of this Agreement, including:

(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Accounts or any other Collateral of such Grantor;

(b) to receive and open all mail addressed to such Grantor and to notify postal
authorities to change the address for the delivery of mail to such Grantor to
that of Agent;

(c) to receive, indorse, and collect any drafts or other instruments, documents,
Negotiable Collateral or Chattel Paper;

(d) to file any claims or take any action or institute any proceedings which
Agent may deem necessary or desirable for the collection of any of the
Collateral of such Grantor or otherwise to enforce the rights of Agent with
respect to any of the Collateral;

(e) to repair, alter, or supply goods, if any, necessary to fulfill in whole or
in part the purchase order of any Person obligated to such Grantor in respect of
any Account of such Grantor;

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

18



--------------------------------------------------------------------------------

(f) to use any Intellectual Property or Intellectual Property Licenses of such
Grantor, in each case constituting Collateral, including but not limited to any
labels, Patents, Trademarks, trade names, URLs, domain names, industrial
designs, Copyrights, or advertising matter, in preparing for sale, advertising
for sale, or selling Inventory or other Collateral and to collect any amounts
due under Accounts, contracts or Negotiable Collateral of such Grantor; and

(g) Agent, on behalf of the Lender Group or the Bank Product Providers, shall
have the right, but shall not be obligated, to bring suit in its own name to
enforce the Intellectual Property and Intellectual Property Licenses and, if
Agent shall commence any such suit, the appropriate Grantor shall, at the
request of Agent, do any and all lawful acts and execute any and all proper
documents reasonably required by Agent in aid of such enforcement.

To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof. This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.

11. Agent May Perform. If any Grantor fails to perform any agreement contained
herein, Agent may itself perform, or cause performance of, such agreement, and
the reasonable expenses of Agent incurred in connection therewith shall be
payable, jointly and severally, by Grantors.

12. Agent’s Duties. The powers conferred on Agent hereunder are solely to
protect Agent’s interest in the Collateral, for the benefit of the Lender Group
and the Bank Product Providers, and shall not impose any duty upon Agent to
exercise any such powers. Except for the safe custody of any Collateral in its
actual possession and the accounting for moneys actually received by it
hereunder, Agent shall have no duty as to any Collateral or as to the taking of
any necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral. Agent shall be deemed to have exercised reasonable
care in the custody and preservation of any Collateral in its actual possession
if such Collateral is accorded treatment substantially equal to that which Agent
accords its own property.

13. Collection of Accounts, General Intangibles and Negotiable Collateral. At
any time upon the occurrence and during the continuance of an Event of Default,
Agent or Agent’s designee may (a) notify Account Debtors of any Grantor that the
Accounts, General Intangibles, Chattel Paper or Negotiable Collateral of such
Grantor have been assigned to Agent, for the benefit of the Lender Group and the
Bank Product Providers, or that Agent has a security interest therein, and
(b) collect the Accounts, General Intangibles and Negotiable Collateral of any
Grantor directly, and any collection costs and expenses shall constitute part of
such Grantor’s Secured Obligations under the Loan Documents.

14. Disposition of Pledged Interests by Agent. None of the Pledged Interests
existing as of the date of this Agreement are, and none of the Pledged Interests
hereafter acquired on the date of acquisition thereof will be, registered or
qualified under the various federal or state securities laws of the United
States and disposition thereof after an Event of Default may be restricted to
one or more private (instead of public) sales in view of the lack of such
registration. Each Grantor understands that in connection with such disposition,
Agent may approach only a restricted number of potential purchasers and further
understands that a sale under such circumstances may yield a lower price for the
Pledged Interests than if the Pledged Interests were registered and qualified
pursuant to federal and state securities laws and sold on the open market. Each
Grantor, therefore, agrees that: (a) if Agent shall, pursuant to the terms of
this Agreement, sell or cause the Pledged Interests or any portion thereof to be
sold at a private sale, Agent shall have the right to rely upon the advice and
opinion of any nationally recognized brokerage or investment firm (but shall not
be obligated to seek such advice and the failure to do so shall not be
considered in determining the commercial reasonableness of such action) as to
the best manner in which to offer the Pledged Interest or any portion thereof
for sale and as to the best price reasonably obtainable at the private sale
thereof; and (b) such reliance shall be conclusive evidence that Agent has
handled the disposition in a commercially reasonable manner.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

19



--------------------------------------------------------------------------------

15. Voting and Other Rights in Respect of Pledged Interests.

(a) Upon the occurrence and during the continuation of an Event of Default,
(i) Agent may, at its option, and with two (2) Business Days prior written
notice to any Grantor, and in addition to all rights and remedies available to
Agent under any other agreement, at law, in equity, or otherwise, exercise all
voting rights, or any other ownership or consensual rights (including any
dividend or distribution rights) in respect of the Pledged Interests owned by
such Grantor, but under no circumstances is Agent obligated by the terms of this
Agreement to exercise such rights, and (ii) if Agent duly exercises its right to
vote any of such Pledged Interests, each Grantor hereby appoints Agent, such
Grantor’s true and lawful attorney-in-fact and IRREVOCABLE PROXY to vote such
Pledged Interests in any manner Agent deems advisable for or against all matters
submitted or which may be submitted to a vote of shareholders, partners or
members, as the case may be. The power-of-attorney and proxy granted hereby is
coupled with an interest and shall be irrevocable.

(b) For so long as any Grantor shall have the right to vote the Pledged
Interests owned by it, such Grantor covenants and agrees that it will not,
without the prior written consent of Agent, vote or take any consensual action
with respect to such Pledged Interests which would materially adversely affect
the rights of Agent, the other members of the Lender Group, or the Bank Product
Providers, or the value of the Pledged Interests.

16. Remedies. Upon the occurrence and during the continuance of an Event of
Default:

(a) Agent may, and, at the instruction of the Required Lenders, shall exercise
in respect of the Collateral, in addition to other rights and remedies provided
for herein, in the other Loan Documents, or otherwise available to it, all the
rights and remedies of a secured party on default under the Code or any other
applicable law. Without limiting the generality of the foregoing, each Grantor
expressly agrees that, in any such event, Agent without demand of performance or
other demand, advertisement or notice of any kind (except a notice specified
below of time and place of public or private sale) to or upon any Grantor or any
other Person (all and each of which demands, advertisements and notices are
hereby expressly waived to the maximum extent permitted by the Code or any other
applicable law), may take immediate possession of all or any portion of the
Collateral and (i) require Grantors to, and each Grantor hereby agrees that it
will at its own expense and upon request of Agent forthwith, assemble all or
part of the Collateral as directed by Agent and make it available to Agent at
one or more locations where such Grantor regularly maintains Inventory, and
(ii) without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of Agent’s
offices or elsewhere, for cash, on credit, and upon such other terms as Agent
may deem commercially reasonable. Each Grantor agrees that, to the extent notice
of sale shall be required by law, at least ten (10) days notice to the
applicable Grantor of the time and place of any public sale or the time after
which any private sale is to be made shall constitute reasonable notification
and specifically such notice shall constitute a reasonable “authenticated
notification of disposition” within the meaning of Section 9-611 of the Code.
Agent shall not be obligated to make any sale of Collateral regardless of notice
of sale having been given. Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. Each Grantor agrees that the internet shall constitute a “place” for
purposes of Section 9-610(b) of the Code. Each Grantor agrees that any sale of
Collateral to a licensor pursuant to the terms of a license agreement between
such licensor and a Grantor is sufficient to constitute a commercially
reasonable sale (including as to method, terms, manner, and time) within the
meaning of Section 9-610 of the Code.

(b) Agent is hereby granted a non-exclusive license or other right to use,
without liability for royalties or any other charge, each Grantor’s Intellectual
Property to the extent constituting Collateral, including but not limited to,
any labels, Patents, Trademarks, trade names, URLs, domain names, industrial
designs, Copyrights, and advertising matter, whether owned by any Grantor or
with respect to which any Grantor has rights under license, sublicense, or other
agreements (including any Intellectual Property License), as it pertains to the
Collateral, in preparing for sale, advertising for sale and selling any
Collateral, and each Grantor’s rights under all licenses and all franchise
agreements shall inure to the benefit of Agent.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

20



--------------------------------------------------------------------------------

(c) Agent may, in addition to other rights and remedies provided for herein, in
the other Loan Documents, or otherwise available to it under applicable law and
without the requirement of notice to or upon any Grantor or any other Person
(which notice is hereby expressly waived to the maximum extent permitted by the
Code or any other applicable law), (i) with respect to any Grantor’s Deposit
Accounts in which Agent’s Liens are perfected by control under Section 9-104 of
the Code, instruct the bank maintaining such Deposit Account for the applicable
Grantor to pay the balance of such Deposit Account to or for the benefit of
Agent, and (ii) with respect to any Grantor’s Securities Accounts in which
Agent’s Liens are perfected by control under Section 9-106 of the Code, instruct
the securities intermediary maintaining such Securities Account for the
applicable Grantor to (A) transfer any cash in such Securities Account to or for
the benefit of Agent, or (B) liquidate any financial assets in such Securities
Account that are customarily sold on a recognized market and transfer the cash
proceeds thereof to or for the benefit of Agent.

(d) Any cash held by Agent as Collateral and all cash proceeds received by Agent
in respect of any sale of, collection from, or other realization upon all or any
part of the Collateral shall be applied against the Secured Obligations in the
order set forth in the Credit Agreement. In the event the proceeds of Collateral
are insufficient to satisfy all of the Secured Obligations in full, each Grantor
shall remain jointly and severally liable for any such deficiency.

(e) Each Grantor hereby acknowledges that the Secured Obligations arise out of a
commercial transaction, and agrees that if an Event of Default shall occur and
be continuing Agent shall have the right to an immediate writ of possession
without notice of a hearing. Agent shall have the right to the appointment of a
receiver for the properties and assets of each Grantor, and each Grantor hereby
consents to such rights and such appointment and hereby waives any objection
such Grantor may have thereto or the right to have a bond or other security
posted by Agent.

17. Remedies Cumulative. Each right, power, and remedy of Agent, any other
member of the Lender Group, or any Bank Product Provider as provided for in this
Agreement, the other Loan Documents or any Bank Product Agreement now or
hereafter existing at law or in equity or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power,
or remedy provided for in this Agreement, the other Loan Documents and the Bank
Product Agreements or now or hereafter existing at law or in equity or by
statute or otherwise, and the exercise or beginning of the exercise by Agent,
any other member of the Lender Group, or any Bank Product Provider, of any one
or more of such rights, powers, or remedies shall not preclude the simultaneous
or later exercise by Agent, such other member of the Lender Group or such Bank
Product Provider of any or all such other rights, powers, or remedies.

18. Marshaling. Agent shall not be required to marshal any present or future
collateral security (including but not limited to the Collateral) for, or other
assurances of payment of, the Secured Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular order,
and all of its rights and remedies hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights and remedies, however existing or arising. To the extent that
it lawfully may, each Grantor hereby agrees that it will not invoke any law
relating to the marshaling of collateral which might cause delay in or impede
the enforcement of Agent’s rights and remedies under this Agreement or under any
other instrument creating or evidencing any of the Secured Obligations or under
which any of the Secured Obligations is outstanding or by which any of the
Secured Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, each Grantor hereby irrevocably waives the
benefits of all such laws.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

21



--------------------------------------------------------------------------------

19. Indemnity and Expenses.

(a) Each Grantor agrees to indemnify Agent and the other members of the Lender
Group from and against all claims, lawsuits and liabilities (including
reasonable attorneys fees) growing out of or resulting from this Agreement
(including enforcement of this Agreement) or any other Loan Document to which
such Grantor is a party, except claims, losses or liabilities resulting from the
gross negligence or willful misconduct of the party seeking indemnification as
determined by a final non-appealable order of a court of competent jurisdiction.
This provision shall survive the termination of this Agreement and the Credit
Agreement and the repayment of the Secured Obligations.

(b) Grantors, jointly and severally, shall, upon demand, pay to Agent (or Agent,
may charge to the Loan Account) all the Lender Group Expenses which Agent may
incur in connection with (i) the administration of this Agreement, (ii) the
custody, preservation, use or operation of, or, upon an Event of Default, the
sale of, collection from, or other realization upon, any of the Collateral in
accordance with this Agreement and the other Loan Documents, (iii) the exercise
or enforcement of any of the rights of Agent hereunder or (iv) the failure by
any Grantor to perform or observe any of the provisions hereof.

20. Merger, Amendments; Etc. THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES. No waiver
of any provision of this Agreement, and no consent to any departure by any
Grantor herefrom, shall in any event be effective unless the same shall be in
writing and signed by Agent, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given. No
amendment of any provision of this Agreement shall be effective unless the same
shall be in writing and signed by Agent and each Grantor to which such amendment
applies.

21. Addresses for Notices. All notices and other communications provided for
hereunder shall be given in the form and manner and delivered to Agent at its
address specified in the Credit Agreement, and to any of the Grantors at their
respective addresses specified in the Credit Agreement or Guaranty, as
applicable, or, as to any party, at such other address as shall be designated by
such party in a written notice to the other party.

22. Continuing Security Interest: Assignments under Credit Agreement. This
Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the Obligations have been paid
in full in accordance with the provisions of the Credit Agreement and the
Commitments have expired or have been terminated, (b) be binding upon each
Grantor, and their respective successors and assigns, and (c) inure to the
benefit of, and be enforceable by, Agent, and its successors, transferees and
assigns. Without limiting the generality of the foregoing clause (c), any Lender
may, in accordance with the provisions of the Credit Agreement, assign or
otherwise transfer all or any portion of its rights and obligations under the
Credit Agreement to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such Lender
herein or otherwise. Upon payment in full of the Secured Obligations in
accordance with the provisions of the Credit Agreement and the expiration or
termination of the Commitments, the Security Interest granted hereby shall
terminate and all rights to the Collateral shall revert to Grantors or any other
Person entitled thereto. At such time, Agent will authorize the filing of
appropriate termination statements to terminate such Security Interests. No
transfer or renewal, extension, assignment, or termination of this Agreement or
of the Credit Agreement, any other Loan Document, or any other instrument or
document executed and delivered by any Grantor to Agent nor any additional
Advances or other loans made by any Lender to Borrower, nor the taking of
further security, nor the retaking or re-delivery of the Collateral to Grantors,
or any of them, by Agent, nor any other act of the Lender Group or the Bank
Product Providers, or any of them, shall release any Grantor from any
obligation, except a release or discharge executed in writing by Agent in
accordance with the provisions of the Credit Agreement. Agent shall not by any
act, delay, omission or otherwise, be deemed to have waived any of its rights or
remedies hereunder, unless such waiver is in writing and signed by Agent and
then only to the extent therein set forth. A waiver by Agent of any right or
remedy on any occasion shall not be construed as a bar to the exercise of any
such right or remedy which Agent would otherwise have had on any other occasion.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

22



--------------------------------------------------------------------------------

23. Governing Law.

(a) THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS, LOCATED IN THE COUNTY OF LOS
ANGELES, STATE OF CALIFORNIA; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. AGENT AND EACH
GRANTOR WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY
HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE
EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 23(b).

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AGENT AND EACH GRANTOR
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. AGENT AND EACH GRANTOR
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.

24. New Subsidiaries. Pursuant to Section 5.11 of the Credit Agreement, certain
Subsidiaries (whether by acquisition or creation) of any Grantor are required to
enter into this Agreement by executing and delivering in favor of Agent a
Joinder to this Agreement in substantially the form of Annex 1. Upon the
execution and delivery of Annex 1 by any such new Subsidiary, such Subsidiary
shall become a Grantor hereunder with the same force and effect as if originally
named as a Grantor herein. The execution and delivery of any instrument adding
an additional Grantor as a party to this Agreement shall not require the consent
of any Grantor hereunder. The rights and obligations of each Grantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Grantor hereunder.

25. Agent. Each reference herein to any right granted to, benefit conferred upon
or power exercisable by the “Agent” shall be a reference to Agent, for the
benefit of each member of the Lender Group and each of the Bank Product
Providers.

26. Miscellaneous.

(a) This Agreement is a Loan Document. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

23



--------------------------------------------------------------------------------

(b) Any provision of this Agreement which is prohibited or unenforceable shall
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof in that jurisdiction or affecting
the validity or enforceability of such provision in any other jurisdiction. Each
provision of this Agreement shall be severable from every other provision of
this Agreement for the purpose of determining the legal enforceability of any
specific provision.

(c) Headings and numbers have been set forth herein for convenience only. Unless
the contrary is compelled by the context, everything contained in each Section
applies equally to this entire Agreement.

(d) Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against any member of the Lender Group or any Grantor, whether under
any rule of construction or otherwise. This Agreement has been reviewed by all
parties and shall be construed and interpreted according to the ordinary meaning
of the words used so as to accomplish fairly the purposes and intentions of all
parties hereto.

(e) The pronouns used herein shall include, when appropriate, either gender and
both singular and plural, and the grammatical construction of sentences shall
conform thereto.

(f) Unless the context of this Agreement clearly requires otherwise, references
to the plural include the singular, references to the singular include the
plural, the terms “includes” and “including” are not limiting, and the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or”. The words “hereof”, “herein”, “hereby”, “hereunder”, and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Section, subsection, clause,
schedule, and exhibit references herein are to this Agreement unless otherwise
specified. Any reference in this Agreement to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts, and contract rights. Any
reference herein to the satisfaction, repayment, or payment in full of the
Secured Obligations shall mean the repayment in full in cash or immediately
available funds (or, (a) in the case of contingent reimbursement obligations
with respect to Letters of Credit, providing Letter of Credit Collateralization,
and (b) in the case of obligations with respect to Bank Products (other than
Hedge Obligations), providing Bank Product Collateralization) of all of the
Secured Obligations (including the payment of any termination amount then
applicable (or which would or could become applicable as a result of the
repayment of the other Secured Obligations) under Hedge Agreements provided by
Hedge Providers) other than (i) unasserted contingent indemnification Secured
Obligations, (ii) any Bank Product Obligations (other than Hedge Obligations)
that, at such time, are allowed by the applicable Bank Product Provider to
remain outstanding without being required to be repaid or cash collateralized,
and (iii) any Hedge Obligations that, at such time, are allowed by the
applicable Hedge Provider to remain outstanding without being required to be
repaid. Any reference herein to any Person shall be construed to include such
Person’s successors and assigns. Any requirement of a writing contained herein
shall be satisfied by the transmission of a Record.

(g) All of the annexes, schedules and exhibits attached to this Agreement shall
be deemed incorporated herein by reference.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

24



--------------------------------------------------------------------------------

[signature pages follow]

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties hereto have caused this Agreement to
be executed and delivered as of the day and year first above written.

 

GRANTORS:    

OCLARO TECHNOLOGY LIMITED,

a limited liability company incorporated under the

laws of England and Wales, as Borrower

    By:         Jerry Turin     Director     By:         Catherine H. Rundle    
Director

 

   

BOOKHAM INTERNATIONAL LTD.,

a company organized under the laws of the

Cayman Islands

   

By:

       

Jerry Turin

   

Director/Attorney-in-Fact

 

   

BOOKHAM NOMINEES LIMITED,

a company incorporated under the laws of England

and Wales

   

By:

       

Jerry Turin

   

Director

   

By:

       

Catherine H. Rundle

   

Director

 

   

OCLARO (CANADA) INC.,

a federally incorporated Canadian corporation

   

By:

       

Jerry Turin

   

President

 

Amended and Restated Security Agreement

(Foreign)



--------------------------------------------------------------------------------

OCLARO INNOVATIONS LLP,

a limited liability partnership organized under the

laws of England and Wales

By:   Oclaro, Inc., its member   By:                           
                                    Jerry Turin   Chief Financial Officer By:  
Oclaro (North America), Inc., its member   By:                           
                                    Jerry Turin   Chief Financial Officer

 

Amended and Restated Security Agreement

(Foreign)



--------------------------------------------------------------------------------

AGENT:    

WELLS FARGO CAPITAL FINANCE, INC.,

a California corporation

   

By:

       

Patrick McCormack

   

Vice President

 

Amended and Restated Security Agreement

(Foreign)



--------------------------------------------------------------------------------

SCHEDULE 1

COMMERCIAL TORT CLAIMS

None.



--------------------------------------------------------------------------------

SCHEDULE 2

COPYRIGHTS

None.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

SCHEDULE 3

INTELLECTUAL PROPERTY LICENSES

The schedule of licenses listed on Schedule 3 to the Restated Security Agreement
is incorporated herein by reference.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

SCHEDULE 4

PATENTS

The schedule of patents listed on Schedule 4 to the Restated Security Agreement
is incorporated herein by reference and supplemented by the attached list of
patents. Please note that these lists reflect a listing of the patents of all
Oclaro entities, including those who may not be obligors hereunder.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

SCHEDULE 5

TRADEMARKS

The schedule of trademarks listed on Schedule 5 to the Restated Security
Agreement is incorporated herein by reference.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

SCHEDULE 6

PLEDGED COMPANIES

 

Name of Pledgor

  

Name of Pledged

Company

  

Certificate

Number(s)

  

Number of Shares/Units

[***]

  

Bookham International

Ltd, a corporation

organized under the laws

of the Cayman Islands

   [***]    [***]

[***]

  

Bookham Nominees

Limited, a company incorporated under the

laws of England and

Wales

   [***]    [***]

[***]

  

Forthaven, Ltd., a

corporation organized

under the laws of England

and Wales

   [***]    [***]

[***]

   Oclaro (Canada) Inc., a federally incorporated Canadian corporation    [***]
   [***]

[***]

  

Oclaro Japan K.K., a corporation organized

under the laws of Japan

   [***]    [***]

[***]

  

Oclaro Switzerland GmbH, a corporation organized

under the laws of

Switzerland

   [***]    [***]

[***]

  

Oclaro Technology

Limited, a limited liability company incorporated

under the laws of England

and Wales

   [***]    [***]

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Name of Pledgor

  

Name of Pledged

Company

  

Certificate

Number(s)

  

Number of Shares/Units

[***]

   Oclaro Technology (Shenzhen) Co., Ltd., a corporation organized under the law
of the People’s Republic of China   

[***]

   [***]

[***]

   Oclaro (Thailand) Limited, a Thai company    [***]    [***]

[***]

   Oclaro (Thailand) Limited, a Thai company    [***]    [***]

[***]

   Oclaro (Thailand) Limited, a Thai company    [***]    [***]

[***]

  

Oclaro International LTD.,

a company organized

under the laws of the

Cayman Islands

   [***]    [***]

[***]

  

Oclaro Malaysia Sdn Bhd,

a company organized

under the laws of Malaysia

   [***]    [***]

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

SCHEDULE 6(k)

CONTROLLED ACCOUNT BANKS

[***]

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

SCHEDULE 7

OWNED REAL PROPERTY

None.

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

SCHEDULE 8

LIST OF UNIFORM COMMERCIAL CODE FILING JURISDICTIONS

 

GRANTOR

  

JURISDICTION

Bookham International Ltd.

   District of Columbia Recorder of Deeds

Bookham Nominees Ltd.

   District of Columbia Recorder of Deeds

Oclaro (Canada), Inc.

   District of Columbia Recorder of Deeds

Oclaro Innovations LLP

   District of Columbia Recorder of Deeds

Oclaro Technology Ltd.

   District of Columbia Recorder of Deeds

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

SCHEDULE 9

INTELLECTUAL PROPERTY INFRINGEMENT/MISAPPROPRIATION

[***]

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

ANNEX 1 TO SECURITY AGREEMENT

FORM OF JOINDER

Joinder No.             (this “Joinder”), dated as of             , to the
Amended and Restated Security Agreement (Foreign), dated as of November 2,
2012(as amended, restated, supplemented, or otherwise modified from time to
time, the “Security Agreement”), by and among each of the parties listed on the
signature pages thereto and those additional entities that thereafter become
parties thereto (collectively, jointly and severally, “Grantors” and each,
individually, a “Grantor”) and WELLS FARGO CAPITAL FINANCE, INC., a California
corporation (“WFCF”), in its capacity as agent for the Lender Group and the Bank
Product Providers (in such capacity, together with its successors and assigns in
such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Second Amended and Restated Credit Agreement
dated as of November 2, 2012 (as amended, restated, supplemented, or otherwise
modified from time to time, the “Credit Agreement”) by and among Oclaro, Inc., a
Delaware corporation (“Parent”), and Oclaro Technology Limited, a company
incorporated under the laws of England and Wales, as borrower (“Borrower”), the
lenders party thereto as “Lenders” (such Lenders, together with their respective
successors and assigns in such capacity, each, individually, a “Lender” and,
collectively, the “Lenders”), and Agent, the Lender Group has agreed to make
certain financial accommodations available to Borrower from time to time
pursuant to the terms and conditions thereof; and

WHEREAS, initially capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Security Agreement
or, if not defined therein, in the Credit Agreement; and

WHEREAS, Grantors have entered into the Security Agreement in order to induce
the Lender Group to make certain financial accommodations to Borrower; and

WHEREAS, pursuant to Section 5.11 of the Credit Agreement and Section 24 of the
Security Agreement, certain Subsidiaries of the Loan Parties, must execute and
deliver certain Loan Documents, including the Security Agreement, and the
joinder to the Security Agreement by the undersigned new Grantor or Grantors
(collectively, the “New Grantors”) may be accomplished by the execution of this
Joinder in favor of Agent, for the benefit of the Lender Group and the Bank
Product Providers; and

WHEREAS, each New Grantor (a) is [an Affiliate] [a Subsidiary] of Borrower and,
as such, will benefit by virtue of the financial accommodations extended to
Borrower by the Lender Group or the Bank Product Providers and (b) by becoming a
Loan Party will benefit from certain rights granted to the Loan Parties pursuant
to the terms of the Loan Documents and the Bank Product Agreements;



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Grantor hereby agrees as follows:

1. In accordance with Section 24 of the Security Agreement, each New Grantor, by
its signature below, becomes a “Grantor” under the Security Agreement with the
same force and effect as if originally named therein as a “Grantor” and each New
Grantor hereby (a) agrees to all of the terms and provisions of the Security
Agreement applicable to it as a “Grantor” thereunder and (b) represents and
warrants that the representations and warranties made by it as a “Grantor”
thereunder are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that are already qualified or modified by materiality in the text
thereof) on and as of the date hereof. In furtherance of the foregoing, each New
Grantor does hereby unconditionally grant, assign, and pledge to Agent, for the
benefit of the Lender Group and the Bank Product Providers, to secure the
Secured Obligations, a continuing security interest in and to all of such New
Grantor’s right, title and interest in and to the Collateral. Schedule 1,
“Commercial Tort Claims”, Schedule 2, “Copyrights”, Schedule 3, “Intellectual
Property Licenses”, Schedule 4, “Patents”, Schedule 5, “Trademarks”, Schedule 6,
“Pledged Companies”, Schedule 6(k), “Controlled Account Banks”, Schedule 7,
“Owned Real Property”, Schedule 8, “List of Uniform Commercial Code Filing
Jurisdictions”, and Schedule 9, “Intellectual Property
Infringement/Misappropriation” attached hereto supplement Schedule 1, Schedule
2, Schedule 3, Schedule 4, Schedule 5, Schedule 6, Schedule 6(k), Schedule 7,
Schedule 8, and Schedule 9, respectively, to the Security Agreement and shall be
deemed a part thereof for all purposes of the Security Agreement. Each reference
to a “Grantor” in the Security Agreement shall be deemed to include each New
Grantor. The Security Agreement is incorporated herein by reference. Each New
Grantor authorizes Agent at any time and from time to time to file, transmit, or
communicate, as applicable, financing statements and amendments thereto
(i) describing the Collateral as “all personal property of debtor” or “all
assets of debtor” or words of similar effect, (ii) describing the Collateral as
being of equal or lesser scope or with greater detail, or (iii) that contain any
information required by part 5 of Article 9 of the Code for the sufficiency or
filing office acceptance. Each New Grantor also hereby ratifies any and all
financing statements or amendments previously filed by Agent in any jurisdiction
in connection with the Loan Documents.

2. Each New Grantor represents and warrants to Agent, the Lender Group and the
Bank Product Providers that this Joinder has been duly executed and delivered by
such New Grantor and constitutes its legal, valid, and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
thereof may be limited by bankruptcy, insolvency, reorganization, fraudulent
transfer, moratorium, or other similar laws affecting creditors’ rights
generally and general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).

3. This Joinder is a Loan Document. This Joinder may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, when taken together, shall constitute but one and the same Joinder.
Delivery of an executed counterpart of this Joinder by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Joinder. Any party delivering an
executed counterpart of this Joinder by telefacsimile or other electronic method
of transmission also shall deliver an original executed counterpart of this
Joinder but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Joinder.

4. The Security Agreement, as supplemented hereby, shall remain in full force
and effect.

5. THE VALIDITY OF THIS JOINDER, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.



--------------------------------------------------------------------------------

6. THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS JOINDER SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF LOS
ANGELES, STATE OF CALIFORNIA; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. AGENT AND EACH
NEW GRANTOR WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH
MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO
THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 6.

7. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AGENT AND EACH NEW GRANTOR
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS JOINDER OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. AGENT AND EACH NEW GRANTOR
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS JOINDER MAY BE FILED AS A WRITTEN CONSENT TO
A TRIAL BY THE COURT.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Joinder to the Security
Agreement to be executed and delivered as of the day and year first above
written.

 

NEW GRANTORS:     [NAME OF NEW GRANTOR]     By:  

 

      Name:       Title:     [NAME OF NEW GRANTOR]     By:  

 

      Name:       Title: AGENT:    

WELLS FARGO CAPITAL FINANCE, INC.,

a California corporation

    By:  

 

      Name:       Title:

[SIGNATURE PAGE TO JOINDER NO.             TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

COPYRIGHT SECURITY AGREEMENT

This COPYRIGHT SECURITY AGREEMENT (this “Copyright Security Agreement”) is made
this             day of             , 20    , by and among Grantors listed on
the signature pages hereof (collectively, jointly and severally, “Grantors” and
each individually “Grantor”), and WELLS FARGO CAPITAL FINANCE, INC., a
California corporation(“WFCF”), in its capacity as agent for the Lender Group
and the Bank Product Providers (in such capacity, together with its successors
and assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Second Amended and Restated Credit Agreement
dated as of November 2, 2012 (as amended, restated, supplemented, or otherwise
modified from time to time, the “Credit Agreement”) by and among Oclaro, Inc., a
Delaware corporation (“Parent”), and Oclaro Technology Limited, a company
incorporated under the laws of England and Wales, as borrower (“Borrower”), the
lenders party thereto as “Lenders” (such Lenders, together with their respective
successors and assigns in such capacity, each, individually, a “Lender” and,
collectively, the “Lenders”), and Agent, the Lender Group has agreed to make
certain financial accommodations available to Borrower from time to time
pursuant to the terms and conditions thereof; and

WHEREAS, the members of the Lender Group are willing to make the financial
accommodations to Borrower as provided for in the Credit Agreement, but only
upon the condition, among others, that Grantors shall have executed and
delivered to Agent, for the benefit of the Lender Group and the Bank Product
Providers, that certain Amended and Restated Security Agreement (Foreign), dated
as of November 2, 2012, (including all annexes, exhibits or schedules thereto,
as from time to time amended, restated, supplemented or otherwise modified, the
“Security Agreement”); and

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Agent, for the benefit of the Lender Group and the Bank Product
Providers, this Copyright Security Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantors hereby agree as follows:

1. DEFINED TERMS. All initially capitalized terms used but not otherwise defined
herein have the meanings given to them in the Security Agreement or, if not
defined therein, in the Credit Agreement.

2. GRANT OF SECURITY INTEREST IN COPYRIGHT COLLATERAL. Each Grantor hereby
unconditionally grants, assigns, and pledges to Agent, for the benefit each
member of the Lender Group and each of the Bank Product Providers, to secure the
Secured Obligations, a continuing security interest (referred to in this
Copyright Security Agreement as the “Security Interest”) in all of such
Grantor’s right, title and interest in and to the following, whether now owned
or hereafter acquired or arising and subject to any exclusions set forth in the
Security Agreement (collectively, the “Copyright Collateral”):



--------------------------------------------------------------------------------

(a) all of such Grantor’s Copyrights and Copyright Intellectual Property
Licenses to which it is a party including those referred to on Schedule I;

(b) all renewals or extensions of the foregoing; and

(c) all products and proceeds of the foregoing, including any claim by such
Grantor against third parties for past, present or future infringement of any
Copyright or any Copyright exclusively licensed under any Intellectual Property
License, including the right to receive damages, or the right to receive license
fees, royalties, and other compensation under any Copyright Intellectual
Property License.

3. SECURITY FOR SECURED OBLIGATIONS. This Copyright Security Agreement and the
Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Copyright Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Agent, the Lender Group, the Bank
Product Providers or any of them, whether or not they are unenforceable or not
allowable due to the existence of an Insolvency Proceeding involving any
Grantor.

4. SECURITY AGREEMENT. The Security Interest granted pursuant to this Copyright
Security Agreement is granted in conjunction with the security interests granted
to Agent, for the benefit of the Lender Group and the Bank Product Providers,
pursuant to the Security Agreement. Each Grantor hereby acknowledges and affirms
that the rights and remedies of Agent with respect to the Security Interest in
the Copyright Collateral made and granted hereby are more fully set forth in the
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein. To the extent there is any
inconsistency between this Copyright Security Agreement and the Security
Agreement, the Security Agreement shall control.

5. AUTHORIZATION TO SUPPLEMENT. Grantors shall give Agent prior written notice
of no less than three (3) Business Days before filing any additional application
for registration of any copyright and prompt notice in writing of any additional
copyright registrations granted therefor after the date hereof. Without limiting
Grantors’ obligations under this Section, Grantors hereby authorize Agent
unilaterally to modify this Copyright Security Agreement by amending Schedule I
to include any future United States registered copyrights or applications
therefor which constitute Collateral of each Grantor. Notwithstanding the
foregoing, no failure to so modify this Copyright Security Agreement or amend
Schedule I shall in any way affect, invalidate or detract from Agent’s
continuing security interest in all Collateral, whether or not listed on
Schedule I.

6. COUNTERPARTS. This Copyright Security Agreement may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, when taken together, shall constitute but one and the same Copyright
Security Agreement. Delivery of an executed counterpart of this Copyright
Security Agreement by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Copyright Security Agreement. Any party delivering an executed counterpart
of this Copyright Security Agreement by telefacsimile or other electronic method
of transmission also shall deliver an original executed counterpart of this
Copyright Security Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Copyright Security Agreement.

 

2



--------------------------------------------------------------------------------

7. CONSTRUCTION. This Copyright Security Agreement is a Loan Document. Unless
the context of this Copyright Security Agreement clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”. The words “hereof”, “herein”, “hereby”,
“hereunder”, and similar terms in this Copyright Security Agreement refer to
this Copyright Security Agreement as a whole and not to any particular provision
of this Copyright Security Agreement. Section, subsection, clause, schedule, and
exhibit references herein are to this Copyright Security Agreement unless
otherwise specified. Any reference in this Copyright Security Agreement to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). The words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts, and contract
rights. Any reference herein to the satisfaction, repayment, or payment in full
of the Secured Obligations shall mean the repayment in full in cash or
immediately available funds (or, (a) in the case of contingent reimbursement
obligations with respect to Letters of Credit, providing Letter of Credit
Collateralization, and (b) in the case of obligations with respect to Bank
Products (other than Hedge Obligations), providing Bank Product
Collateralization) of all of the Secured Obligations (including the payment of
any termination amount then applicable (or which would or could become
applicable as a result of the repayment of the other Secured Obligations) under
Hedge Agreements provided by Hedge Providers) other than (i) unasserted
contingent indemnification Secured Obligations, (ii) any Bank Product
Obligations (other than Hedge Obligations) that, at such time, are allowed by
the applicable Bank Product Provider to remain outstanding without being
required to be repaid or cash collateralized, and (iii) any Hedge Obligations
that, at such time, are allowed by the applicable Hedge Provider to remain
outstanding without being required to be repaid. Any reference herein to any
Person shall be construed to include such Person’s successors and permitted
assigns. Any requirement of a writing contained herein shall be satisfied by the
transmission of a Record.

8. THE VALIDITY OF THIS COPYRIGHT SECURITY AGREEMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF CALIFORNIA.

9. THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS COPYRIGHT SECURITY AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA; PROVIDED, HOWEVER, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. AGENT AND
EACH GRANTOR WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH
MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO
THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 9.

10. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AGENT AND EACH GRANTOR
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. AGENT AND EACH GRANTOR
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS COPYRIGHT SECURITY AGREEMENT MAY BE FILED AS
A WRITTEN CONSENT TO A TRIAL BY THE COURT.

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Copyright Security
Agreement to be executed and delivered as of the day and year first above
written.

 

GRANTORS:  

 

  By:  

 

    Name:     Title:  

 

  By:  

 

    Name:     Title:   ACCEPTED AND ACKNOWLEDGED BY: AGENT:  

WELLS FARGO CAPITAL FINANCE, INC.,

a California corporation

  By:  

 

    Name:     Title:

[SIGNATURE PAGE TO COPYRIGHT SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE I

TO

COPYRIGHT SECURITY AGREEMENT

COPYRIGHT REGISTRATIONS

 

Grantor

 

Country

 

Copyright

   Registration No.    Registration Date

Copyright Licenses

COPYRIGHT SECURITY AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT B

PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT (this “Patent Security Agreement”) is made this
            day of             , 20    , by and among the Grantors listed on the
signature pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”), and WELLS FARGO CAPITAL FINANCE, INC., a California
corporation (“WFCF”), in its capacity as agent for the Lender Group and the Bank
Product Providers (in such capacity, together with its successors and assigns in
such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Second Amended and Restated Credit Agreement
dated as of November 2, 2012 (as amended, restated, supplemented, or otherwise
modified from time to time, the “Credit Agreement”) by and among Oclaro, Inc., a
Delaware corporation (“Parent”), and Oclaro Technology Limited, a company
incorporated under the laws of England and Wales, as borrower (“Borrower”), the
lenders party thereto as “Lenders” (such Lenders, together with their respective
successors and assigns in such capacity, each, individually, a “Lender” and,
collectively, the “Lenders”), and Agent, the Lender Group has agreed to make
certain financial accommodations available to Borrower from time to time
pursuant to the terms and conditions thereof; and

WHEREAS, the members of Lender Group are willing to make the financial
accommodations to Borrower as provided for in the Credit Agreement, but only
upon the condition, among others, that the Grantors shall have executed and
delivered to Agent, for the benefit of the Lender Group and the Bank Product
Providers, that certain Amended and Restated Security Agreement (Foreign), dated
as of November 2, 2012 (including all annexes, exhibits or schedules thereto, as
from time to time amended, restated, supplemented or otherwise modified, the
“Security Agreement”); and

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Agent, for the benefit of the Lender Group and the Bank Product
Providers, this Patent Security Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

1. DEFINED TERMS. All initially capitalized terms used but not otherwise defined
herein have the meanings given to them in the Security Agreement or, if not
defined therein, in the Credit Agreement.



--------------------------------------------------------------------------------

2. GRANT OF SECURITY INTEREST IN PATENT COLLATERAL. Each Grantor hereby
unconditionally grants, assigns, and pledges to Agent, for the benefit each
member of the Lender Group and each of the Bank Product Providers, to secure the
Secured Obligations, a continuing security interest (referred to in this Patent
Security Agreement as the “Security Interest”) in all of such Grantor’s right,
title and interest in and to the following, whether now owned or hereafter
acquired or arising and subject to any exclusions set forth in the Security
Agreement (collectively, the “Patent Collateral”):

(a) all of its Patents and Patent Intellectual Property Licenses to which it is
a party including those referred to on Schedule I;

(b) all divisionals, continuations, continuations-in-part, reissues,
reexaminations, or extensions of the foregoing; and

(c) all products and proceeds of the foregoing, including any claim by such
Grantor against third parties for past, present or future infringement of any
Patent or any Patent exclusively licensed under any Intellectual Property
License, including the right to receive damages, or right to receive license
fees, royalties, and other compensation under any Patent Intellectual Property
License.

3. SECURITY FOR SECURED OBLIGATIONS. This Patent Security Agreement and the
Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Patent Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Agent, the Lender Group, the Bank
Product Providers or any of them, whether or not they are unenforceable or not
allowable due to the existence of an Insolvency Proceeding involving any
Grantor.

4. SECURITY AGREEMENT. The Security Interest granted pursuant to this Patent
Security Agreement is granted in conjunction with the security interests granted
to Agent, for the benefit of the Lender Group and the Bank Product Providers,
pursuant to the Security Agreement. Each Grantor hereby acknowledges and affirms
that the rights and remedies of Agent with respect to the Security Interest in
the Patent Collateral made and granted hereby are more fully set forth in the
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein. To the extent there is any
inconsistency between this Patent Security Agreement and the Security Agreement,
the Security Agreement shall control.

5. AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any new
patent application or issued patent or become entitled to the benefit of any
patent application or patent for any divisional, continuation,
continuation-in-part, reissue, or reexamination of any existing patent or patent
application, the provisions of this Patent Security Agreement shall
automatically apply thereto. Grantors shall give prompt notice in writing to
Agent with respect to any such new patent rights. Without limiting Grantors’
obligations under this Section, Grantors hereby authorize Agent unilaterally to
modify this Patent Security Agreement by amending Schedule I to include any such
new patent rights which constitute Collateral of each Grantor. Notwithstanding
the foregoing, no failure to so modify this Patent Security Agreement or amend
Schedule I shall in any way affect, invalidate or detract from Agent’s
continuing security interest in all Collateral, whether or not listed on
Schedule I.

6. COUNTERPARTS. This Patent Security Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Patent
Security Agreement. Delivery of an executed counterpart of this Patent Security
Agreement by telefacsimile or other electronic method of transmission shall be
equally as effective as delivery of an original executed counterpart of this
Patent Security Agreement. Any party delivering an executed counterpart of this
Patent Security Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this Patent
Security Agreement but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, and binding effect of this Patent
Security Agreement.

 

2



--------------------------------------------------------------------------------

7. CONSTRUCTION. This Patent Security Agreement is a Loan Document. Unless the
context of this Patent Security Agreement clearly requires otherwise, references
to the plural include the singular, references to the singular include the
plural, the terms “includes” and “including” are not limiting, and the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or”. The words “hereof”, “herein”, “hereby”, “hereunder”, and
similar terms in this Patent Security Agreement refer to this Patent Security
Agreement as a whole and not to any particular provision of this Patent Security
Agreement. Section, subsection, clause, schedule, and exhibit references herein
are to this Patent Security Agreement unless otherwise specified. Any reference
in this Patent Security Agreement to any agreement, instrument, or document
shall include all alterations, amendments, changes, extensions, modifications,
renewals, replacements, substitutions, joinders, and supplements, thereto and
thereof, as applicable (subject to any restrictions on such alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements set forth herein). The words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts, and contract rights. Any reference herein to the
satisfaction, repayment, or payment in full of the Secured Obligations shall
mean the repayment in full in cash or immediately available funds (or, (a) in
the case of contingent reimbursement obligations with respect to Letters of
Credit, providing Letter of Credit Collateralization, and (b) in the case of
obligations with respect to Bank Products (other than Hedge Obligations),
providing Bank Product Collateralization) of all of the Secured Obligations
(including the payment of any termination amount then applicable (or which would
or could become applicable as a result of the repayment of the other Secured
Obligations) under Hedge Agreements provided by Hedge Providers) other than
(i) unasserted contingent indemnification Secured Obligations, (ii) any Bank
Product Obligations (other than Hedge Obligations) that, at such time, are
allowed by the applicable Bank Product Provider to remain outstanding without
being required to be repaid or cash collateralized, and (iii) any Hedge
Obligations that, at such time, are allowed by the applicable Hedge Provider to
remain outstanding without being required to be repaid. Any reference herein to
any Person shall be construed to include such Person’s successors and permitted
assigns. Any requirement of a writing contained herein shall be satisfied by the
transmission of a Record.

8. THE VALIDITY OF THIS PATENT SECURITY AGREEMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF CALIFORNIA.

9. THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS PATENT SECURITY AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA; PROVIDED, HOWEVER, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. AGENT AND
EACH GRANTOR WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH
MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO
THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 9.

 

3



--------------------------------------------------------------------------------

10. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AGENT AND EACH GRANTOR
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. AGENT AND EACH GRANTOR
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS PATENT SECURITY AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

[SIGNATURE PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Patent Security
Agreement to be executed and delivered as of the day and year first above
written.

 

GRANTORS:  

 

  By:  

 

    Name:     Title:   By:  

 

    Name:     Title:   ACCEPTED AND ACKNOWLEDGED BY: AGENT:  

WELLS FARGO CAPITAL FINANCE, INC.,

a California corporation

  By:  

 

    Name:     Title:

[SIGNATURE PAGE TO PATENT SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE I

to

PATENT SECURITY AGREEMENT

Patents

 

Grantor

 

Country

 

Patent

   Application/
Patent No.    Filing Date

Patent Licenses



--------------------------------------------------------------------------------

EXHIBIT C

PLEDGED INTERESTS ADDENDUM

This Pledged Interests Addendum, dated as of             , 20            (this
“Pledged Interests Addendum”), is delivered pursuant to Section 6 of the
Security Agreement referred to below. The undersigned hereby agrees that this
Pledged Interests Addendum may be attached to that certain Amended and Restated
Security Agreement (Foreign), dated as of November 2, 2012, (as amended,
restated, supplemented, or otherwise modified from time to time, the “Security
Agreement”), made by the undersigned, together with the other Grantors named
therein, to WELLS FARGO CAPITAL FINANCE, INC., a California corporation, as
Agent. Initially capitalized terms used but not defined herein shall have the
meaning ascribed to such terms in the Security Agreement or, if not defined
therein, in the Credit Agreement. The undersigned hereby agrees that the
additional interests listed on Schedule I shall be and become part of the
Pledged Interests pledged by the undersigned to Agent in the Security Agreement
and any pledged company set forth on Schedule I shall be and become a “Pledged
Company” under the Security Agreement, each with the same force and effect as if
originally named therein.

This Pledged interests Addendum is a Loan Document. Delivery of an executed
counterpart of this Pledged Interests Addendum by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Pledged Interests Addendum. If the
undersigned delivers an executed counterpart of this Pledged Interests Addendum
by telefacsimile or other electronic method of transmission, the undersigned
shall also deliver an original executed counterpart of this Pledged Interests
Addendum but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Pledged
Interests Addendum.

The undersigned hereby certifies that the representations and warranties set
forth in Section 5 of the Security Agreement of the undersigned are true and
correct as to the Pledged Interests listed herein on and as of the date hereof.

THE VALIDITY OF THIS PLEDGED INTERESTS ADDENDUM, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF CALIFORNIA.

THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS PLEDGED INTERESTS ADDENDUM SHALL BE TRIED AND LITIGATED ONLY IN THE STATE,
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA; PROVIDED, HOWEVER, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. AGENT AND
EACH GRANTOR WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH
MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO
THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS PARAGRAPH.



--------------------------------------------------------------------------------

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AGENT AND EACH GRANTOR HEREBY
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS PLEDGED INTERESTS ADDENDUM OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. AGENT AND EACH
GRANTOR REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS PLEDGED INTERESTS ADDENDUM
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Pledged Interests Addendum
to be executed and delivered as of the day and year first above written.

 

[___________________________________] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE I

TO

PLEDGED INTERESTS ADDENDUM

Pledged Interests

 

Name of Grantor

 

Name of Pledged
Company

 

Number of

Shares/Units

   Class of
Interests    Percentage of
Class Owned    Certificate
Nos.



--------------------------------------------------------------------------------

EXHIBIT D

TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT (this “Trademark Security Agreement”) is made
this             day of             , 20        , by and among Grantors listed
on the signature pages hereof (collectively, jointly and severally, “Grantors”
and each individually “Grantor”), and WELLS FARGO CAPITAL FINANCE, INC., a
California corporation (“WFCF”), in its capacity as agent for the Lender Group
and the Bank Product Providers (in such capacity, together with its successors
and assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Second Amended and Restated Credit Agreement
dated as of November 2, 2012 (as amended, restated, supplemented, or otherwise
modified from time to time, the “Credit Agreement”) by and among Oclaro, Inc., a
Delaware corporation (“Parent”), and Oclaro Technology Limited, a company
incorporated under the laws of England and Wales, as borrower (“Borrower”), the
lenders party thereto as “Lenders” (such Lenders, together with their respective
successors and assigns in such capacity, each, individually, a “Lender” and,
collectively, the “Lenders”), and Agent, the Lender Group has agreed to make
certain financial accommodations available to Borrower from time to time
pursuant to the terms and conditions thereof; and

WHEREAS, the members of the Lender Group are willing to make the financial
accommodations to Borrower as provided for in the Credit Agreement, but only
upon the condition, among others, that Grantors shall have executed and
delivered to Agent, for the benefit of Lender Group and the Bank Product
Providers, that certain Amended and Restated Security Agreement (Foreign), dated
as of November 2, 2012 (including all annexes, exhibits or schedules thereto, as
from time to time amended, restated, supplemented or otherwise modified, the
“Security Agreement”); and

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Agent, for the benefit of Lender Group and the Bank Product
Providers, this Trademark Security Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

1. DEFINED TERMS. All initially capitalized terms used but not otherwise defined
herein have the meanings given to them in the Security Agreement or, if not
defined therein, in the Credit Agreement.

2. GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL. Each Grantor hereby
unconditionally grants, assigns, and pledges to Agent, for the benefit each
member of the Lender Group and each of the Bank Product Providers, to secure the
Secured Obligations, a continuing security interest (referred to in this
Trademark Security Agreement as the “Security Interest”) in all of such
Grantor’s right, title and interest in and to the following, whether now owned
or hereafter acquired or arising and subject to any exclusions set forth in the
Security Agreement (collectively, the “Trademark Collateral”):



--------------------------------------------------------------------------------

(a) all of its Trademarks and Trademark Intellectual Property Licenses to which
it is a party including those referred to on Schedule I;

(b) all goodwill of the business connected with the use of, and symbolized by,
each Trademark and each Trademark Intellectual Property License; and

(c) all products and proceeds (as that term is defined in the Code) of the
foregoing, including any claim by such Grantor against third parties for past,
present or future (i) infringement or dilution of any Trademark or any
Trademarks exclusively licensed under any Intellectual Property License,
including right to receive any damages, (ii) injury to the goodwill associated
with any Trademark, or (iii) right to receive license fees, royalties, and other
compensation under any Trademark Intellectual Property License.

3. SECURITY FOR SECURED OBLIGATIONS. This Trademark Security Agreement and the
Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Trademark Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Agent, the Lender Group, the Bank
Product Providers or any of them, whether or not they are unenforceable or not
allowable due to the existence of an Insolvency Proceeding involving any
Grantor.

4. SECURITY AGREEMENT. The Security Interest granted pursuant to this Trademark
Security Agreement is granted in conjunction with the security interests granted
to Agent, for the benefit of the Lender Group and the Bank Product Providers,
pursuant to the Security Agreement. Each Grantor hereby acknowledges and affirms
that the rights and remedies of Agent with respect to the Security Interest in
the Trademark Collateral made and granted hereby are more fully set forth in the
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein. To the extent there is any
inconsistency between this Trademark Security Agreement and the Security
Agreement, the Security Agreement shall control.

5. AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any new
trademarks, the provisions of this Trademark Security Agreement shall
automatically apply thereto. Grantors shall give prompt notice in writing to
Agent with respect to any such new trademarks or renewal or extension of any
trademark registration. Without limiting Grantors’ obligations under this
Section, Grantors hereby authorize Agent unilaterally to modify this Trademark
Security Agreement by amending Schedule I to include any such new trademark
rights which constitute Collateral of each Grantor. Notwithstanding the
foregoing, no failure to so modify this Trademark Security Agreement or amend
Schedule I shall in any way affect, invalidate or detract from Agent’s
continuing security interest in all Collateral, whether or not listed on
Schedule I.

6. COUNTERPARTS. This Trademark Security Agreement may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, when taken together, shall constitute but one and the same Trademark
Security Agreement. Delivery of an executed counterpart of this Trademark
Security Agreement by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Trademark Security Agreement. Any party delivering an executed counterpart
of this Trademark Security Agreement by telefacsimile or other electronic method
of transmission also shall deliver an original executed counterpart of this
Trademark Security Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Trademark Security Agreement.

 

2



--------------------------------------------------------------------------------

7. CONSTRUCTION. This Copyright Security Agreement is a Loan Document. Unless
the context of this Trademark Security Agreement clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”. The words “hereof”, “herein”, “hereby”,
“hereunder”, and similar terms in this Trademark Security Agreement refer to
this Trademark Security Agreement as a whole and not to any particular provision
of this Trademark Security Agreement. Section, subsection, clause, schedule, and
exhibit references herein are to this Agreement unless otherwise specified. Any
reference in this Trademark Security Agreement to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts, and contract rights. Any
reference herein to the satisfaction, repayment, or payment in full of the
Secured Obligations shall mean the repayment in full in cash or immediately
available funds (or, (a) in the case of contingent reimbursement obligations
with respect to Letters of Credit, providing Letter of Credit Collateralization,
and (b) in the case of obligations with respect to Bank Products (other than
Hedge Obligations), providing Bank Product Collateralization) of all of the
Secured Obligations (including the payment of any termination amount then
applicable (or which would or could become applicable as a result of the
repayment of the other Secured Obligations) under Hedge Agreements provided by
Hedge Providers) other than (i) unasserted contingent indemnification Secured
Obligations, (ii) any Bank Product Obligations (other than Hedge Obligations)
that, at such time, are allowed by the applicable Bank Product Provider to
remain outstanding without being required to be repaid or cash collateralized,
and (iii) any Hedge Obligations that, at such time, are allowed by the
applicable Hedge Provider to remain outstanding without being required to be
repaid. Any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns. Any requirement of a writing
contained herein shall be satisfied by the transmission of a Record.

8. THE VALIDITY OF THIS TRADEMARK SECURITY AGREEMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF CALIFORNIA.

9. THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS TRADEMARK SECURITY AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA; PROVIDED, HOWEVER, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. AGENT AND
EACH GRANTOR WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH
MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO
THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 9.

10. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AGENT AND EACH GRANTOR
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. AGENT AND EACH GRANTOR
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS TRADEMARK SECURITY AGREEMENT MAY BE FILED AS
A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

3



--------------------------------------------------------------------------------

11. Amendment and Restatement of Original Security Agreement. This Agreement
constitutes an amendment and restatement of the Original Security Agreement
effective from and after the Closing Date. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby are not
intended by the parties to be, and shall not constitute, a novation or an accord
and satisfaction of the Obligations or any other obligations owing to Agent or
the Lenders under the Original Security Agreement, Original Credit Agreement or
any other loan document executed in connection therewith. Each of the parties
hereto hereby acknowledges and agrees that the grant of the security interests
in the Collateral pursuant to this Agreement and in any other Loan Document
(unless explicitly agreed to by Agent in writing) is not intended to, nor shall
it be construed, as constituting a release of any prior security interests
granted by any Loan Party under the Original Security Agreement or otherwise in
favor of Agent for the benefit of itself, the Lenders, Issuing Lender,
Underlying Issuer and the Bank Product Providers in or to any Collateral or any
other Property of such Loan Party, but is intended to constitute a restatement
and reconfirmation of the prior security interests granted by the Loan Parties
in favor of Agent for the benefit of itself, the Lenders, Issuing Lender,
Underlying Issuer and the Bank Product Providers in and to the Collateral and a
grant of a new security interest in any Collateral that is not included in the
prior security grants by the Loan Parties and in favor of Agent for the benefit
of itself, the Lenders, Issuing Lender, Underlying Issuer and the Bank Product
Providers to the extent such grant was not included in the prior security
grants.

[SIGNATURE PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Trademark Security
Agreement to be executed and delivered as of the day and year first above
written.

 

GRANTORS:  

 

  By:  

 

    Name:     Title:  

 

  By:  

 

    Name:     Title:   ACCEPTED AND ACKNOWLEDGED BY: AGENT:  

WELLS FARGO CAPITAL FINANCE, INC.,

a California corporation

  By:  

 

    Name:     Title:

[SIGNATURE PAGE TO TRADEMARK SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE I

to

TRADEMARK SECURITY AGREEMENT

 

Grantor

 

Country

 

Mark

   Application/
Registration No.    App/Reg Date

Trade Names

Common Law Trademarks

Trademarks Not Currently In Use

Trademark Licenses